UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund ® Semiannual report 4 | 30 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about) the risk of default and expectations about monetary policy or interest rates, changes in government intervention, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility in the financial markets and reduced liquidity in the fund’s portfolio holdings. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. The fund is not intended to outperform stocks and bonds during strong market rallies. Message from the Trustees June 12, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 9–10 for additional fund performance information. Index descriptions can be found on page 14. 2 Absolute Return 700 Fund Bob is Co-Head of Global Asset Allocation (GAA) at Putnam. He holds an M.B.A. from the Graduate School of Business, Bentley University, and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund is managed by Chief Investment Officer, GAA, Robert J. Schoen; Co-Head of GAA James A. Fetch; and Co-Head of GAA Jason R. Vaillancourt, CFA. How would you describe the global investment environment during the six - month reporting period ended April30, 2017? The environment was quite positive, resulting in part from better global economic activity and in part from optimism about a number of potential stimulus policies. Early in the period, U.S. stock markets rallied strongly after the somewhat unexpected election of Donald Trump. Anticipating a combination of tax cuts and deregulation, the market showed strong demand for stocks as well as high-yield fixed-income securities. International stocks, by contrast, were initially flat as investors considered potential negative effects on trade to come from anticipated U.S. protectionism and rising populist sentiment in other countries. By contrast, investment-grade fixed-income markets began to sell off after the U.S. election in anticipation of rate increases by the Federal Reserve and expectations that relatively strong economic growth in the United States may be signaling the end to the long-term rally in bond prices. The benchmark 10-year Treasury yield began the reporting period at 1.83%, then spiked in the weeks following the U.S. Absolute Return 700 Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or from the use of derivatives. presidential election, reaching a high of 2.60% when the Fed increased rates at its December14 meeting. (As yields rise, bond prices decrease.) Treasury yields at the short end of the yield curve continued to increase during the period, and spreads between Treasuries and corporate bonds tightened as investors continued to favor higher-yielding issues. The remainder of the reporting period saw continued support for riskier assets. Global economic data were broadly positive and growth in the eurozone, Japan, and in some emerging markets picked up speed, contributing to continued stock market advances during the period. As widely expected, the Fed again increased its target for short-term interest rates by a quarter percentage point to 1% in mid-March. Fed Chair Janet Yellen expressed confidence in the economy and reaffirmed that the Fed may implement two more rate increases this year. U.S. stocks leveled off later 4 Absolute Return 700 Fund in March and April, however, after a false start on health-care legislation triggered uncertainty about the administration’s ability to garner traction for anticipated tax-reform and fiscal-stimulus plans. For the period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 13.32%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], returned 11.47%. On the fixed-income side, the Bloomberg Barclays U.S. Aggregate Bond Index was –0.67% for the period, while the JPMorgan Developed High Yield Index gained 5.85%. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 700 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 7% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of broad market trends. These trends may involve either positive or negative market movements. Non-directional strategies are market-neutral trades that seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views regarding the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/17. Short-term investments, TBA commitments and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 700 Fund 5 How did directional strategies influence the fund’s performance during the six - month reporting period? The fund delivered positive performance for the period, and both directional and non-directional strategies contributed to that result. Within our directional exposures, long positioning in U.S. equity markets was the biggest driver of returns. We also added value from tactical positioning within commodities, where we maintained long and short exposures at various points during the period, and within credit risk, specifically high-yield bonds. The fund’s directional returns were somewhat offset by weakness in rate-sensitive fixed-income positions. The fund had long exposures to U.S. 10-year Treasuries, which worked against the portfolios as rates moved meaningfully higher at the end of 2016 before trading in a mostly lower range later in the period. Despite headwinds for rate-sensitive fixed-income securities, this asset class still provided an important diversification benefit for multi-asset portfolios during the period. How did the fund’s non-directional strategies perform during the period? The fund’s non-directional strategies provided a higher rate of return than its directional strategies during the period. Equity-selection alpha strategies, which take advantage of market-neutral opportunities across stock markets, produced some of the strongest returns. The fund’s quantitatively driven strategies, which select stocks using data models, performed well in the United States and in emerging markets. In other non-directional strategies, fixed-income security selection added value, with a structured credit strategy that primarily focuses on the securitized mortgage market performing particularly well. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 700 Fund Did derivative strategies have an impact on performance during the period? We use a variety of derivatives as tools to manage and hedge market, security, currency, and interest-rate risks and to gain exposure to markets or individual securities. However, derivatives strategies did not have a significant impact on overall return of the fund for the period. What is your outlook for the coming months? During the period, the global economy demonstrated its ability to perform well against an evolving backdrop of political uncertainties. Although tax reform and trade policy legislation have been slow to develop in the United States, consumer confidence has remained high and markets have behaved much as we would expect in a rising rate environment. In Europe, populist candidates that advocate disrupting trade relationships have mostly failed to gain traction, but we will monitor ongoing elections there, as well as the “Brexit” negotiations between the United Kingdom and the European Union. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States, where the Fed has shifted its focus and indicated that it may begin to sell off bonds it purchased during years of quantitative easing. Central banks outside of the United States, in contrast to the Fed, have continued to hold the line on rates, but have been signaling that this could be changing. How do you plan to position the fund as we move further into 2017? Currently, we favor non-directional risk over directional risk. The global economic picture may be largely positive, but it is also complicated, and our non-directional strategies allow us to seek to generate returns regardless of where global markets move from here. Within directional exposures, we continue to be tactical across markets where we see opportunity apart from current trends. Within ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 700 Fund 7 the United States, we believe it will likely take some time for domestic political and economic factors to play out, and this could dampen what have been strong recent stock returns, in our view, making flexibility all the more important. How the markets digest ongoing divergence in global interest-rate policy will help determine our fixed-income selections and future portfolio positioning decisions. Thank you for your time and for bringing us up to date, Bob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 51.31% 5.08% 18.66% 3.48% 9.56% 3.09% 8.12% 5.05% After sales charge 42.61 4.34 11.84 2.26 3.26 1.07 1.90 –0.99 Class B (12/23/08) Before CDSC 42.27 4.31 14.28 2.71 7.07 2.30 7.26 4.63 After CDSC 42.27 4.31 12.28 2.34 4.24 1.39 2.26 –0.37 Class C (12/23/08) Before CDSC 42.12 4.30 14.30 2.71 7.09 2.31 7.38 4.64 After CDSC 42.12 4.30 14.30 2.71 7.09 2.31 6.38 3.64 Class M (12/23/08) Before sales charge 44.71 4.52 15.79 2.98 7.91 2.57 7.60 4.78 After sales charge 39.64 4.08 11.74 2.24 4.13 1.36 3.83 1.12 Class P (8/31/16) Net asset value 54.36 5.34 20.30 3.77 10.41 3.35 8.48 5.22 Class R (12/23/08) Net asset value 47.65 4.78 17.19 3.22 8.62 2.80 7.84 4.84 Class R6 (7/2/12) Net asset value 54.91 5.38 20.72 3.84 10.61 3.42 8.55 5.20 Class Y (12/23/08) Net asset value 54.23 5.32 20.20 3.75 10.31 3.33 8.39 5.13 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Absolute Return 700 Fund 9 Comparative index returns For periods ended 4/30/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months BofA Merrill Lynch U.S. Treasury Bill Index 1.56% 0.19% 0.88% 0.18% 0.66% 0.22% 0.40% 0.22% Bloomberg Barclays U.S. Aggregate Bond Index 38.46 3.97 11.87 2.27 8.19 2.66 0.83 –0.67 S&P 500 Index 230.54 15.39 89.81 13.68 34.83 10.47 17.92 13.32 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/17 Class A Class B Class C Class M Class P Class R Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $11.28 $11.97 $11.01 $10.99 $11.08 $11.48 $11.31 $11.15 $11.35 $11.31 4/30/17 11.85 12.57 11.52 11.50 11.61 12.03 11.90 11.69 11.94 11.89 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Life of Annual Annual Annual fund average 5 years average 3 years average 1 year 6 months Class A (12/23/08) Before sales charge 50.03% 5.03% 18.78% 3.50% 8.72% 2.83% 7.31% 3.89% After sales charge 41.41 4.28 11.95 2.28 2.47 0.82 1.14 –2.08 Class B (12/23/08) Before CDSC 41.07 4.25 14.38 2.72 6.23 2.04 6.52 3.44 After CDSC 41.07 4.25 12.38 2.36 3.43 1.13 1.52 –1.56 Class C (12/23/08) Before CDSC 41.01 4.24 14.40 2.73 6.26 2.04 6.54 3.54 After CDSC 41.01 4.24 14.40 2.73 6.26 2.04 5.54 2.54 Class M (12/23/08) Before sales charge 43.58 4.47 15.90 2.99 7.16 2.33 6.86 3.69 After sales charge 38.56 4.02 11.84 2.26 3.41 1.12 3.12 0.06 Class P (8/31/16) Net asset value 53.07 5.28 20.42 3.79 9.65 3.12 7.66 4.15 Class R (12/23/08) Net asset value 46.52 4.73 17.30 3.24 7.88 2.56 7.01 3.76 Class R6 (7/2/12) Net asset value 53.61 5.33 20.85 3.86 9.86 3.18 7.73 4.13 Class Y (12/23/08) Net asset value 52.94 5.27 20.32 3.77 9.56 3.09 7.57 4.06 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10 Absolute Return 700 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 1.21%* 1.96%* 1.96%* 1.71%* 0.82%** 1.46%* 0.86%* 0.96%* Annualized expense ratio for the six-month period ended 4/30/17 † 1.16% 1.91% 1.91% 1.66% 0.77% 1.41% 0.81% 0.91% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. ** Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Includes a decrease of 0.19% from annualizing the performance fee adjustment for the six months ended 4/30/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.90 $9.69 $9.69 $8.43 $3.92 $7.16 $4.12 $4.63 Ending value (after expenses) $1,050.50 $1,046.30 $1,046.40 $1,047.80 $1,052.20 $1,048.40 $1,052.00 $1,051.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 700 Fund 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.81 $9.54 $9.54 $8.30 $3.86 $7.05 $4.06 $4.56 Ending value (after expenses) $1,019.04 $1,015.32 $1,015.32 $1,016.56 $1,020.98 $1,017.80 $1,020.78 $1,020.28 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). Absolute Return 700 Fund 13 • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Absolute Return 700 Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 700 Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Absolute Return 700 Fund The fund’s portfolio 4/30/17 (Unaudited) COMMON STOCKS (40.3%)* Shares Value Basic materials (2.3%) Adecoagro SA (Argentina) † 52,600 $583,334 Anhui Conch Cement Co., Ltd. (China) 612,000 2,144,028 Ashland Global Holdings, Inc. 3,700 456,950 Bemis Co., Inc. 10,300 462,779 China Lesso Group Holdings, Ltd. (China) 2,194,000 1,748,803 China Railway Construction Corp., Ltd. (China) 2,010,000 2,811,496 Lotte Chemical Corp. (South Korea) 10,029 3,014,253 PTT Global Chemical PCL (Thailand) 1,729,800 3,750,650 Reliance Steel & Aluminum Co. 6,600 520,212 Sappi, Ltd. (South Africa) 335,033 2,489,479 Sherwin-Williams Co. (The) 5,300 1,773,804 Siam Cement PCL (The) (Thailand) 229,850 3,548,422 Sinopec Shanghai Petrochemical Co., Ltd. (China) 4,434,000 2,479,690 Sonoco Products Co. 8,700 455,097 Capital goods (2.6%) Allison Transmission Holdings, Inc. 30,400 1,175,872 Avery Dennison Corp. 19,800 1,647,558 Berry Plastics Group, Inc. † 10,200 510,000 BWX Technologies, Inc. 11,700 575,289 Carlisle Cos., Inc. 3,400 344,726 China Railway Group, Ltd. (China) 3,384,000 2,871,354 Crown Holdings, Inc. † 11,100 622,599 General Dynamics Corp. 13,300 2,577,407 Honeywell International, Inc. 30,900 4,052,226 L3 Technologies, Inc. 4,400 755,788 Northrop Grumman Corp. 17,400 4,279,704 Raytheon Co. 28,100 4,361,401 United Tractors Tbk PT (Indonesia) 1,227,000 2,476,277 Waste Management, Inc. 44,200 3,216,876 Communication services (3.9%) AT&T, Inc. 38,800 1,537,644 China Mobile, Ltd. (China) 77,000 821,145 Comcast Corp. Class A 48,900 1,916,391 DISH Network Corp. Class A † 279,373 18,002,796 Juniper Networks, Inc. 98,000 2,946,860 LG Uplus Corp. (South Korea) 286,339 3,636,171 SK Telecom Co., Ltd. (South Korea) 15,808 3,327,196 Telecom Argentina SA ADR (Argentina) 29,300 663,938 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 12,730,800 4,173,876 Telkom SA SOC, Ltd. (South Africa) 612,363 3,426,621 Verizon Communications, Inc. 102,317 4,697,373 Consumer cyclicals (3.9%) Alfa SAB de CV (Mexico) 445,483 610,771 Aramark 7,900 288,508 Automatic Data Processing, Inc. 40,600 4,242,294 Absolute Return 700 Fund 17 COMMON STOCKS (40.3%)* cont . Shares Value Consumer cyclicals cont . AutoZone, Inc. † 3,800 $2,630,322 Carter’s, Inc. 4,600 423,384 CBS Corp. Class B (non-voting shares) 26,400 1,757,184 China Dongxiang Group Co., Ltd. (China) 2,738,000 520,964 Clorox Co. (The) 1,900 254,011 Dollar General Corp. 38,400 2,792,064 Genting Bhd (Malaysia) 964,100 2,185,382 Great Wall Motor Co., Ltd. (China) 1,422,500 1,543,502 Hankook Tire Co., Ltd. (South Korea) 19,900 1,030,064 Hasbro, Inc. 18,800 1,863,268 Home Depot, Inc. (The) 4,200 655,620 Hyatt Hotels Corp. Class A † 8,400 466,200 Imperial Holdings, Ltd. (South Africa) 76,606 968,714 Interpublic Group of Cos., Inc. (The) 47,400 1,117,218 Itausa — Investimentos Itau SA (Preference) (Brazil) 63,700 198,482 John Wiley & Sons, Inc. Class A 4,700 247,690 Kimberly-Clark Corp. 3,100 402,225 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 467,831 998,523 Lowe’s Cos., Inc. 43,500 3,692,280 Madison Square Garden Co. (The) Class A † 1,300 262,301 Naspers, Ltd. Class N (South Africa) 2,076 394,353 News Corp. Class B 12,300 159,900 Omnicom Group, Inc. 1,672 137,305 PVH Corp. 3,800 383,914 Qualicorp SA (Brazil) 278,100 1,980,139 Scotts Miracle-Gro Co. (The) Class A 4,500 434,700 ServiceMaster Global Holdings, Inc. † 19,900 758,190 Smiles SA (Brazil) 199,900 4,348,103 TJX Cos., Inc. (The) 25,900 2,036,776 Twenty-First Century Fox, Inc. 79,900 2,440,146 Vail Resorts, Inc. 1,200 237,192 Vantiv, Inc. Class A † 36,700 2,276,868 World Fuel Services Corp. 7,400 272,542 Consumer staples (3.2%) Altria Group, Inc. 71,631 5,141,673 Church & Dwight Co., Inc. 11,800 584,454 Colgate-Palmolive Co. 40,300 2,903,212 Constellation Brands, Inc. Class A 1,800 310,572 Coty, Inc. Class A 8,922 159,258 CVS Health Corp. 35,300 2,910,132 General Mills, Inc. 39,600 2,277,396 Gruma SAB de CV Class B (Mexico) 247,813 3,304,788 Hanwha Corp. (South Korea) 63,098 2,215,278 Hershey Co. (The) 26,400 2,856,480 Indofood Sukses Makmur Tbk PT (Indonesia) 1,740,600 1,093,670 JBS SA (Brazil) 924,751 2,992,137 McDonald’s Corp. 34,068 4,767,135 PepsiCo, Inc. 2,700 305,856 18 Absolute Return 700 Fund COMMON STOCKS (40.3%)* cont . Shares Value Consumer staples cont . Philip Morris International, Inc. 1,400 $155,176 Pool Corp. 3,500 418,670 Procter & Gamble Co. (The) 13,153 1,148,651 Sao Martinho SA (Brazil) 133,203 746,999 Sysco Corp. 48,700 2,574,769 US Foods Holding Corp. † 5,000 141,000 Energy (2.0%) Dril-Quip, Inc. † 3,300 170,115 Exxon Mobil Corp. 82,431 6,730,491 Halcon Resources Corp. † S 32,166 215,512 Petrobras Argentina SA ADR (Argentina) † S 42,500 480,250 Phillips 66 12,200 970,632 SandRidge Energy, Inc. † 35,031 645,271 Schlumberger, Ltd. 55,100 3,999,709 SK Innovation Co., Ltd. (South Korea) 16,248 2,441,698 Surgutneftegas OJSC ADR (Russia) 310,784 1,521,598 TechnipFMC PLC (United Kingdom) † 28,800 867,744 Vantage Drilling International (Units) † 1,527 251,955 YPF SA ADR (Argentina) 166,500 4,300,695 Financials (9.4%) Aflac, Inc. 16,400 1,228,032 AGNC Investment Corp. R 112,300 2,366,161 Agricultural Bank of China, Ltd. (China) 8,870,000 4,093,837 Alleghany Corp. † 500 305,350 Allstate Corp. (The) 6,100 495,869 Ally Financial, Inc. 34,100 675,180 American Financial Group, Inc. 3,800 369,778 Annaly Capital Management, Inc. R 102,700 1,212,887 Aspen Insurance Holdings, Ltd. 8,800 460,680 Associated Banc-Corp. 7,600 189,240 Assured Guaranty, Ltd. 8,800 335,544 Banco do Brasil SA (Brazil) 214,000 2,214,804 Banco Macro SA ADR (Argentina) 24,900 2,134,428 Bank Negara Indonesia Persero Tbk PT (Indonesia) 4,967,700 2,375,954 Bank of China, Ltd. (China) 5,505,000 2,668,156 Bank of Communications Co., Ltd. (Rights) (China) 7,904 — Bank of Communications Co., Ltd. (China) 3,952,000 3,043,381 Bank of New York Mellon Corp. (The) 29,700 1,397,682 BBVA Banco Frances SA ADR (Argentina) 31,400 574,620 Berkshire Hathaway, Inc. Class B † 14,200 2,345,982 Brandywine Realty Trust R 14,300 242,671 Broadridge Financial Solutions, Inc. 11,800 825,292 Capital One Financial Corp. 19,500 1,567,410 Chimera Investment Corp. R 45,700 930,452 China Cinda Asset Management Co., Ltd. (China) 6,485,000 2,467,824 China Construction Bank Corp. (China) 6,599,000 5,361,764 China Huarong Asset Management Co., Ltd. (China) † 956,000 403,129 Absolute Return 700 Fund 19 COMMON STOCKS (40.3%)* cont . Shares Value Financials cont . Chongqing Rural Commercial Bank Co., Ltd. (China) 2,473,000 $1,700,946 CIFI Holdings Group Co., Ltd. (China) 1,400,000 505,763 CoreLogic, Inc. † 9,900 423,126 Corporate Office Properties Trust R 8,300 271,742 Discover Financial Services 27,800 1,740,002 Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) R 1,559,376 1,295,108 Equity Commonwealth † R 12,100 387,079 Equity Lifestyle Properties, Inc. R 3,800 307,458 Equity Residential Trust R S 18,400 1,188,272 Everest Re Group, Ltd. 3,786 952,974 Fubon Financial Holding Co., Ltd. (Taiwan) 2,433,000 3,814,289 Grupo Financiero Galicia SA ADR (Argentina) S 59,500 2,324,665 Guangzhou R&F Properties Co., Ltd. (China) 2,034,800 3,426,932 Hanover Insurance Group, Inc. (The) 2,100 185,367 Highwealth Construction Corp. (Taiwan) 299,000 504,428 Highwoods Properties, Inc. R 7,400 376,512 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 30,497 983,601 Industrial & Commercial Bank of China, Ltd. (China) 8,953,000 5,847,158 Industrial Bank of Korea (South Korea) 316,338 3,475,020 Intercontinental Exchange, Inc. 24,800 1,492,960 Itau Unibanco Holding SA ADR (Preference) (Brazil) 167,294 2,057,716 KB Financial Group, Inc. (South Korea) 6,074 267,429 Liberty Property Trust R 8,800 357,016 Macerich Co. (The) R 6,800 424,524 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 637,850 698,661 Marsh & McLennan Cos., Inc. 25,900 1,919,967 MFA Financial, Inc. R 59,600 495,276 Mid-America Apartment Communities, Inc. R 2,611 259,037 MRV Engenharia e Participacoes SA (Brazil) 493,096 2,476,316 Old Mutual PLC (South Africa) 1,354,637 3,403,778 People’s Insurance Co. Group of China, Ltd. (China) 5,148,000 2,124,497 PNC Financial Services Group, Inc. (The) 34,600 4,143,350 Popular, Inc. (Puerto Rico) 14,700 616,077 Public Storage R 1,200 251,256 Regency Centers Corp. R 10,890 688,030 Reinsurance Group of America, Inc. 5,200 650,208 Retail Properties of America, Inc. Class A R 12,200 162,748 Sberbank of Russia PJSC ADR (Russia) 193,421 2,299,776 Shinhan Financial Group Co., Ltd. (South Korea) 38,871 1,624,322 SunTrust Banks, Inc. 26,100 1,482,741 TCF Financial Corp. 24,200 399,542 Travelers Cos., Inc. (The) 14,000 1,703,240 Two Harbors Investment Corp. R 59,400 593,406 U.S. Bancorp 33,000 1,692,240 Voya Financial, Inc. 38,300 1,431,654 Weingarten Realty Investors R 6,100 199,897 Wells Fargo & Co. 79,780 4,295,355 Western Alliance Bancorp † 8,400 402,360 20 Absolute Return 700 Fund COMMON STOCKS (40.3%)* cont . Shares Value Health care (3.2%) AmerisourceBergen Corp. 12,400 $1,017,420 C.R. Bard, Inc. 4,400 1,352,912 Charles River Laboratories International, Inc. † 3,500 313,950 DaVita Inc. † 22,800 1,573,428 Intuitive Surgical, Inc. † 3,000 2,507,610 Johnson & Johnson 57,085 7,048,285 McKesson Corp. 18,600 2,572,194 Merck & Co., Inc. 34,127 2,127,136 Pfizer, Inc. 158,200 5,366,144 Richter Gedeon Nyrt (Hungary) 144,823 3,506,801 Thermo Fisher Scientific, Inc. 25,900 4,282,047 UnitedHealth Group, Inc. 29,500 5,158,960 VWR Corp. † 6,800 192,168 Waters Corp. † 1,800 305,802 Technology (7.5%) Agilent Technologies, Inc. 16,900 930,345 Alibaba Group Holding, Ltd. ADR (China) † S 23,392 2,701,776 Alphabet, Inc. Class A † 7,800 7,211,256 Amdocs, Ltd. 15,600 955,344 Apple, Inc. 24,805 3,563,238 Applied Materials, Inc. 101,700 4,130,037 AU Optronics Corp. (Taiwan) 678,000 283,146 Cisco Systems, Inc. 165,100 5,624,957 CommerceHub, Inc. Ser. C † 14,400 229,248 eBay, Inc. † 120,400 4,022,564 Fiserv, Inc. † 21,000 2,501,940 Fitbit, Inc. Class A † S 64,000 366,080 Foxconn Technology Co., Ltd. (Taiwan) 1,143,320 3,486,309 Genpact, Ltd. 15,100 368,742 Globant SA (Luxembourg) † 37,200 1,409,508 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,931,400 6,324,693 Intuit, Inc. 11,700 1,464,957 Microsoft Corp. 22,023 1,507,695 Motorola Solutions, Inc. 9,500 816,715 MSCI, Inc. 3,700 371,184 NetEase, Inc. ADR (China) 9,865 2,618,072 Paychex, Inc. 54,800 3,248,544 Samsung Electronics Co., Ltd. (South Korea) 7,664 15,026,262 SK Hynix, Inc. (South Korea) 47,662 2,261,840 Synopsys, Inc. † 15,600 1,149,720 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 137,580 4,549,771 Tencent Holdings, Ltd. (China) 165,200 5,169,436 Texas Instruments, Inc. 37,700 2,985,086 Tripod Technology Corp. (Taiwan) 337,000 952,773 Transportation (0.8%) AirAsia Bhd (Malaysia) 1,796,200 1,386,148 CHC Group, LLC (acquired 3/23/17, cost $27,318) (Cayman Islands) † ∆∆ 1,884 21,666 Absolute Return 700 Fund 21 COMMON STOCKS (40.3%)* cont . Shares Value Transportation cont . Eva Airways Corp. (Taiwan) 1,826,000 $898,747 MISC Bhd (Malaysia) 902,200 1,523,411 Southwest Airlines Co. 20,900 1,174,998 United Parcel Service, Inc. Class B 38,599 4,147,849 Utilities and power (1.5%) American Electric Power Co., Inc. 23,200 1,573,656 American Water Works Co., Inc. 9,600 765,696 Cia de Saneamento Basico do Estado de Sao Paulo (Brazil) 136,000 1,254,145 CPFL Energia SA (Brazil) 89,100 729,856 Eversource Energy 10,000 594,000 Great Plains Energy, Inc. 17,100 505,989 Korea Electric Power Corp. (South Korea) 26,436 1,053,583 NiSource, Inc. 25,600 620,800 Pampa Energia SA ADR (Argentina) † S 28,400 1,548,936 PG&E Corp. 36,300 2,433,915 Southern Co. (The) 37,900 1,887,420 Tenaga Nasional Bhd (Malaysia) 1,243,100 3,991,894 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 14,142 14,142 Westar Energy, Inc. 8,900 463,067 Total common stocks (cost $384,371,766) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (29.3%)* amount Value U.S. Government Agency Mortgage Obligations (29.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3.50%, TBA, 5/1/47 $1,000,000 $1,028,281 Federal National Mortgage Association Pass-Through Certificates 5.50%, 1/1/38 1,268,028 1,415,711 5.50%, TBA, 5/1/47 1,000,000 1,112,656 4.50%, 11/1/44 1,218,623 1,328,156 4.50%, TBA, 5/1/47 7,000,000 7,532,657 4.00%, TBA, 5/1/47 16,000,000 16,852,499 3.50%, with due dates from 6/1/42 to 9/1/46 3,308,689 3,425,061 3.50%, TBA, 6/1/47 101,000,000 103,651,250 3.50%, TBA, 5/1/47 101,000,000 103,864,299 3.00%, with due dates from 2/1/43 to 2/1/43 1,372,193 1,379,750 3.00%, TBA, 6/1/47 27,000,000 26,926,171 3.00%, TBA, 5/1/47 42,000,000 41,963,905 2.50%, TBA, 5/1/47 28,000,000 26,963,126 Total U.S. government and agency mortgage obligations (cost $335,579,167) Principal U.S. TREASURY OBLIGATIONS (—%)* amount Value U.S. Treasury Inflation Protected Securities 3.625%, 04/15/28 i $103,880 $139,098 Total U.S. treasury obligations (cost $139,098) 22 Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (12.4%)* amount Value Agency collateralized mortgage obligations (8.2%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 14.404%, 6/15/34 $245,603 $295,037 IFB Ser. 3232, Class KS, IO, 5.306%, 10/15/36 336,809 43,785 IFB Ser. 4104, Class S, IO, 5.106%, 9/15/42 630,721 125,092 IFB Ser. 4096, Class SM, IO, 5.056%, 8/15/42 4,525,860 826,183 IFB Ser. 4073, Class AS, IO, 5.056%, 8/15/38 6,573,799 658,931 IFB Ser. 3852, Class NT, 5.006%, 5/15/41 1,356,110 1,374,480 Ser. 3687, Class CI, IO, 5.00%, 11/15/38 901,899 95,584 Ser. 4601, Class PI, IO, 4.50%, 12/15/45 2,844,499 502,054 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 4,458,025 707,188 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,055,142 213,033 Ser. 4026, Class GI, IO, 4.50%, 9/15/41 4,196,056 780,225 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 9,087,600 1,431,297 Ser. 4601, Class IC, IO, 4.00%, 12/15/45 5,077,615 788,554 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 5,476,274 882,228 Ser. 4462, IO, 4.00%, 4/15/45 1,912,065 375,625 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 4,264,247 867,348 Ser. 4389, Class IA, IO, 4.00%, 9/15/44 4,620,895 772,614 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 3,414,551 422,038 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 2,763,682 439,025 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 3,480,337 674,315 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 2,652,314 519,517 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 1,955,723 271,454 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 2,988,687 262,699 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 8,515,828 1,399,151 Ser. 4369, Class IA, IO, 3.50%, 7/15/44 1,424,660 236,724 Ser. 303, Class C18, IO, 3.50%, 1/15/43 3,917,781 755,994 Ser. 4663, Class KI, IO, 3.50%, 11/15/42 3,541,145 450,682 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 5,331,674 935,732 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 4,301,118 562,272 Ser. 4136, Class IW, IO, 3.50%, 10/15/42 2,866,220 383,654 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 3,011,826 399,365 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 2,734,783 346,976 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 4,967,810 530,363 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 6,634,664 795,563 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 1,929,675 186,793 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 3,954,157 385,711 FRB Ser. 8, Class A9, IO, 0.445%, 11/15/28 136,800 1,881 FRB Ser. 59, Class 1AX, IO, 0.274%, 10/25/43 357,550 3,562 Ser. 48, Class A2, IO, 0.212%, 7/25/33 538,792 3,978 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 22.547%, 5/25/35 47,793 67,494 IFB Ser. 05-122, Class SE, 19.633%, 11/25/35 114,733 155,638 IFB Ser. 11-4, Class CS, 10.919%, 5/25/40 613,690 707,643 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 3,558,207 839,616 IFB Ser. 12-68, Class BS, IO, 5.009%, 7/25/42 5,345,270 924,283 Ser. 397, Class 2, IO, 5.00%, 9/25/39 30,832 6,509 Ser. 17-2, Class KI, IO, 4.00%, 2/25/47 2,464,157 446,924 Ser. 421, Class C6, IO, 4.00%, 5/25/45 3,172,710 632,952 Absolute Return 700 Fund 23 Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 14-47, Class IP, IO, 4.00%, 3/25/44 $4,932,985 $847,285 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 3,713,612 704,844 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 816,982 122,784 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 3,192,533 446,992 Ser. 16-98, Class QI, IO, 3.50%, 2/25/46 3,912,229 593,563 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 1,589,377 230,426 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 5,454,625 969,422 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 2,216,639 235,298 Ser. 14-10, IO, 3.50%, 8/25/42 2,218,390 349,129 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 1,961,027 229,532 Ser. 14-76, IO, 3.50%, 11/25/39 5,888,380 618,571 Ser. 13-21, Class AI, IO, 3.50%, 3/25/33 2,903,401 418,475 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 1,389,471 213,631 Ser. 16-50, Class PI, IO, 3.00%, 8/25/46 5,389,724 821,394 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 2,337,104 261,989 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 4,114,624 381,426 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 3,732,483 390,658 Ser. 6, Class BI, IO, 3.00%, 12/25/42 4,217,605 317,586 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,214,791 181,391 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 2,776,721 189,539 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 4,067,048 296,077 Ser. 98-W5, Class X, IO, 0.619%, 7/25/28 267,987 13,064 Ser. 98-W2, Class X, IO, 0.536%, 6/25/28 868,417 42,335 Ser. 08-36, Class OV, PO, zero%, 1/25/36 15,889 13,829 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 3,401,703 665,985 IFB Ser. 11-81, Class SB, IO, 5.711%, 11/16/36 940,153 85,018 IFB Ser. 13-129, Class SN, IO, 5.157%, 9/20/43 688,386 109,336 IFB Ser. 16-77, Class SC, IO, 5.107%, 10/20/45 2,093,700 398,260 IFB Ser. 13-99, Class VS, IO, 5.106%, 7/16/43 824,440 133,840 IFB Ser. 11-17, Class S, IO, 5.057%, 2/20/41 2,500,646 406,605 IFB Ser. 10-134, Class ES, IO, 5.007%, 11/20/39 4,476,351 451,832 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 3,071,979 641,276 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 3,992,560 817,117 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 3,158,630 666,155 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 2,859,557 561,760 Ser. 14-76, IO, 5.00%, 5/20/44 2,244,888 461,431 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 2,551,076 487,895 Ser. 14-2, Class IC, IO, 5.00%, 1/16/44 4,456,518 976,866 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 770,308 163,124 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 102,076 7,045 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 655,134 138,122 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 1,135,587 235,305 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 3,158,699 668,915 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,819,678 592,471 Ser. 16-154, Class IB, IO, 5.00%, 11/20/39 1,967,539 409,335 Ser. 16-49, IO, 4.50%, 11/16/45 4,253,561 901,841 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 4,261,249 847,331 24 Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 $1,481,937 $334,473 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 949,122 159,348 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 112,889 14,980 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,612,274 313,878 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 762,637 152,682 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 1,436,420 277,264 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,018,665 202,241 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 665,989 156,041 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 2,850,168 620,913 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 3,275,201 375,371 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 935,269 44,266 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 6,686,552 1,145,339 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 1,847,166 317,867 Ser. 17-57, Class AI, IO, 4.00%, 6/20/45 1,883,000 364,831 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 4,818,773 855,767 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 4,067,159 882,606 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 5,345,879 919,684 Ser. 15-40, IO, 4.00%, 3/20/45 1,124,953 238,824 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 1,472,569 216,468 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 1,205,690 193,307 Ser. 12-106, Class QI, IO, 4.00%, 7/20/42 797,094 127,051 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 4,519,712 896,006 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,296,524 224,072 Ser. 14-104, IO, 4.00%, 3/20/42 4,234,935 746,619 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 1,853,828 289,012 Ser. 15-162, Class BI, IO, 4.00%, 11/20/40 4,242,045 682,630 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 2,035,929 161,796 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 4,543,706 468,510 Ser. 13-53, Class IA, IO, 4.00%, 12/20/26 2,097,373 233,887 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 8,662,615 1,121,861 Ser. 15-111, Class IJ, IO, 3.50%, 8/20/45 3,827,803 579,529 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 3,397,127 511,811 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 4,442,940 599,797 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 3,620,323 627,923 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 1,536,315 312,757 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 1,752,848 279,143 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,507,750 169,019 Ser. 13-76, IO, 3.50%, 5/20/43 3,725,614 604,667 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 3,609,681 545,134 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 2,337,351 326,855 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 1,647,008 255,863 Ser. 12-145, IO, 3.50%, 12/20/42 1,325,353 211,814 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 879,391 136,921 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 5,051,013 980,907 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 1,299,341 171,679 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 2,111,696 249,370 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 2,029,101 241,666 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 1,531,198 115,071 Absolute Return 700 Fund 25 Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 12-51, Class GI, IO, 3.50%, 7/20/40 $4,342,705 $526,553 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 3,968,292 474,128 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 3,686,267 262,794 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 5,117,703 673,313 Ser. 183, Class AI, IO, 3.50%, 10/20/39 2,397,757 273,512 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 2,819,870 412,406 Ser. 15-118, Class EI, IO, 3.50%, 7/20/39 3,606,982 347,736 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 4,226,546 438,081 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 7,344,419 713,878 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 8,780,377 824,390 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 4,821,583 611,676 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 4,805,622 630,641 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 2,304,644 282,837 Ser. 14-145, Class PI, IO, 3.50%, 10/20/29 1,302,787 158,419 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 2,520,299 232,145 Ser. 16-H23, Class NI, IO, 2.584%, 10/20/66 8,932,070 1,226,373 Ser. 15-H22, Class GI, IO, 2.58%, 9/20/65 5,634,838 746,616 Ser. 16-H03, Class AI, IO, 2.366%, 1/20/66 6,799,523 718,200 Ser. 15-H09, Class AI, IO, 2.362%, 4/20/65 7,541,021 732,987 Ser. 16-H04, Class HI, IO, 2.36%, 7/20/65 3,467,943 375,578 Ser. 15-H26, Class DI, IO, 2.282%, 10/20/65 7,577,915 829,024 Ser. 16-H02, Class BI, IO, 2.234%, 11/20/65 8,141,618 845,352 FRB Ser. 15-H16, Class XI, IO, 2.227%, 7/20/65 8,316,241 949,715 FRB Ser. 16-H16, Class DI, IO, 2.20%, 6/20/66 4,439,342 563,241 Ser. 15-H25, Class BI, IO, 2.197%, 10/20/65 10,066,440 1,079,122 Ser. 15-H20, Class CI, IO, 2.162%, 8/20/65 9,445,116 1,095,548 Ser. 16-H04, Class KI, IO, 2.119%, 2/20/66 6,580,916 563,491 Ser. 16-H07, Class HI, IO, 2.111%, 2/20/66 8,668,006 897,520 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 3,084,067 337,320 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 15,428,256 1,265,117 Ser. 14-H21, Class AI, IO, 1.958%, 10/20/64 7,247,214 684,137 Ser. 15-H15, Class JI, IO, 1.944%, 6/20/65 6,956,153 726,918 Ser. 15-H19, Class NI, IO, 1.909%, 7/20/65 11,868,580 1,190,419 Ser. 15-H25, Class EI, IO, 1.842%, 10/20/65 8,703,291 807,665 Ser. 15-H18, Class IA, IO, 1.825%, 6/20/65 6,098,477 479,340 Ser. 15-H10, Class CI, IO, 1.804%, 4/20/65 12,345,923 1,197,715 Ser. 15-H26, Class GI, IO, 1.789%, 10/20/65 7,157,081 691,374 Ser. 15-H26, Class EI, IO, 1.719%, 10/20/65 9,152,107 861,213 Ser. 15-H09, Class BI, IO, 1.691%, 3/20/65 10,470,930 864,899 Ser. 15-H10, Class EI, IO, 1.633%, 4/20/65 11,193,394 697,348 Ser. 15-H25, Class AI, IO, 1.612%, 9/20/65 9,886,776 798,851 Ser. 15-H24, Class BI, IO, 1.612%, 8/20/65 12,782,404 821,909 Ser. 15-H14, Class BI, IO, 1.584%, 5/20/65 14,192,298 871,407 Ser. 16-H08, Class GI, IO, 1.43%, 4/20/66 10,686,199 692,466 Ser. 15-H26, Class CI, IO, 0.57%, 8/20/65 27,259,126 463,405 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 48,224 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 27,124 — 26 Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Agency collateralized mortgage obligations cont . GSMPS Mortgage Loan Trust 144A FRB Ser. 99-2, IO, 0.84%, 9/19/27 $68,161 $596 FRB Ser. 98-3, IO, zero%, 9/19/27 32,007 — Commercial mortgage-backed securities (2.1%) Banc of America Commercial Mortgage Trust FRB Ser. 07-1, Class XW, IO, 0.413%, 1/15/49 695,322 3,432 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.49%, 2/10/51 584,000 529,291 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.581%, 10/10/45 110,029 109,980 FRB Ser. 05-1, Class C, 5.28%, 11/10/42 429,000 259,198 Ser. 05-3, Class AJ, 4.767%, 7/10/43 225,000 96,750 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 98,485 20 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 652,000 630,810 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 431,000 422,621 Ser. 05-PWR7, Class C, 5.235%, 2/11/41 489,000 487,778 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 743,220 710,533 FRB Ser. 06-PW11, Class C, 5.328%, 3/11/39 384,000 194,154 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.31%, 11/15/44 262,000 254,253 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.979%, 12/10/49 350,000 340,533 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 604,000 460,731 Ser. 13-LC13, Class E, 3.719%, 8/10/46 391,000 259,546 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 177,711 30 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 32,379 32,519 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 144,000 136,973 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 750,000 583,125 GS Mortgage Securities Trust 144A FRB Ser. 06-GG8, Class X, IO, 0.989%, 11/10/39 6,290,930 7,549 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.974%, 2/15/47 1,623,000 1,399,351 FRB Ser. 13-C14, Class E, 4.709%, 8/15/46 816,000 668,794 FRB Ser. 13-C12, Class E, 4.222%, 7/15/45 1,000,000 718,000 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 12,500 12,806 FRB Ser. 06-LDP7, Class B, 6.138%, 4/17/45 619,000 105,230 FRB Ser. 07-LDPX, Class X, IO, 0.318%, 1/15/49 2,239,330 21,542 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.47%, 2/12/51 658,000 579,040 FRB Ser. 12-C6, Class F, 5.313%, 5/15/45 432,000 380,030 Ser. 13-C13, Class E, 3.986%, 1/15/46 639,000 474,458 Ser. 13-C10, Class E, 3.50%, 12/15/47 366,000 269,120 Absolute Return 700 Fund 27 Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 $370,000 $253,857 Ser. 12-C6, Class G, 2.972%, 5/15/45 800,000 584,160 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.744%, 3/15/39 957,602 944,723 Ser. 06-C6, Class D, 5.502%, 9/15/39 1,187,000 59,350 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 414,000 33,120 FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 193,169 19 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 176,292 174,572 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.892%, 12/12/49 2,483,161 9,684 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.854%, 8/15/47 699,000 595,832 FRB Ser. 12-C6, Class F, 4.802%, 11/15/45 844,000 709,298 FRB Ser. 13-C11, Class E, 4.515%, 8/15/46 750,000 570,150 FRB Ser. 13-C11, Class F, 4.515%, 8/15/46 1,024,000 721,408 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 2,827,000 1,962,503 Ser. 13-C13, Class F, 3.707%, 11/15/46 1,547,000 1,025,926 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.627%, 3/12/44 274,000 111,017 Ser. 07-HQ11, Class D, 5.587%, 2/12/44 2,100,000 172,806 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 1,181,000 360,205 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,795,000 1,672,712 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.471%, 10/15/44 569,000 536,527 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 333,000 267,998 FRB Ser. 13-LC12, Class D, 4.431%, 7/15/46 827,000 759,532 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265%, 6/15/44 305,000 290,208 Ser. 12-C6, Class E, 5.00%, 4/15/45 533,000 437,646 Ser. 11-C4, Class F, 5.00%, 6/15/44 851,000 690,587 FRB Ser. 12-C10, Class E, 4.601%, 12/15/45 381,000 293,608 Ser. 13-C12, Class E, 3.50%, 3/15/48 570,000 414,504 Ser. 13-C14, Class E, 3.25%, 6/15/46 360,000 239,436 Residential mortgage-backed securities (non-agency) (2.1%) American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1C, 1.181%, 5/25/47 347,059 232,385 BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.86%, 1/26/36 850,000 741,761 FRB Ser. 12-RR5, Class 4A8, 1.152%, 6/26/35 1,015,947 995,574 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.916%, 4/25/34 223,972 222,430 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 7.291%, 7/25/25 (Bermuda) 919,000 946,570 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A6, 1.811%, 8/25/35 527,475 408,793 FRB Ser. 06-OA10, Class 1A1, 1.622%, 8/25/46 755,125 672,998 28 Absolute Return 700 Fund Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.602%, 6/25/46 $1,585,020 $1,458,218 FRB Ser. 05-59, Class 1A1, 1.323%, 11/20/35 1,179,352 1,067,785 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 05-3, Class 1A1, 1.611%, 4/25/35 522,010 419,590 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.491%, 1/25/25 1,139,850 1,477,251 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.491%, 10/25/28 249,834 306,295 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.991%, 7/25/28 1,063,693 1,265,810 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.341%, 4/25/28 749,693 884,917 Structured Agency Credit Risk Debt FRN Ser. 17-DNA2, Class B1, 6.136%, 10/25/29 310,000 317,099 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.241%, 9/25/28 1,309,862 1,750,848 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.741%, 10/25/28 770,000 1,003,209 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.741%, 8/25/28 999,990 1,306,583 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 832,500 965,437 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.691%, 4/25/28 2,675,000 3,055,348 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.541%, 4/25/28 140,000 156,442 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2B1, 6.491%, 9/25/29 250,000 255,972 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.991%, 7/25/25 415,743 460,811 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.991%, 7/25/25 140,000 155,812 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.541%, 2/25/25 157,875 170,868 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.241%, 4/25/29 40,000 43,232 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.991%, 5/25/25 118,892 128,745 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.991%, 5/25/25 201,329 215,100 GSAA Trust FRB Ser. 07-6, Class 1A1, 1.111%, 5/25/47 352,291 277,768 MortgageIT Trust FRB Ser. 04-1, Class M2, 1.996%, 11/25/34 261,685 231,875 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.171%, 1/25/37 874,296 765,209 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 1.491%, 12/25/45 335,545 318,701 FRB Ser. 05-AR13, Class A1C3, 1.481%, 10/25/45 1,572,256 1,458,571 Absolute Return 700 Fund 29 Principal MORTGAGE-BACKED SECURITIES (12.4%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.033%, 3/25/36 $164,261 $163,850 Total mortgage-backed securities (cost $149,143,501) INVESTMENT COMPANIES (10.1%)* Shares Value Consumer Staples Select Sector SPDR Fund S 291,200 $16,068,416 Financial Select Sector SPDR Fund 653,700 15,381,561 Health Care Select Sector SPDR Fund S 213,700 16,134,350 Industrial Select Sector SPDR Fund S 243,600 16,160,424 iShares MSCI India ETF (India) 612,826 19,659,458 Materials Select Sector SPDR Fund 307,000 16,292,490 Technology Select Sector SPDR Fund S 298,100 16,210,678 Total investment companies (cost $110,610,927) Principal CORPORATE BONDS AND NOTES (8.9%)* amount Value Basic materials (1.4%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $1,275,000 $1,345,125 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 1,045,000 1,171,706 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 2,585,000 2,710,373 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 415,000 444,050 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 1,125,000 1,110,938 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 440,000 462,000 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 520,000 538,200 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 500,000 521,875 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 1,050,000 1,197,000 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 2,310,000 2,477,475 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 2,262,000 2,348,522 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 685,000 690,138 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 1,073,000 1,118,603 Capital goods (0.7%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 1,011,000 1,113,364 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 1,000,000 1,039,250 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 1,210,000 1,343,100 30 Absolute Return 700 Fund Principal CORPORATE BONDS AND NOTES (8.9%)* cont . amount Value Capital goods cont . Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 $1,190,000 $1,195,950 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 2,540,000 2,670,175 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 1,000,000 1,070,000 Communication services (1.4%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 2,500,000 2,653,125 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 3,000,000 3,067,500 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 2,015,000 1,843,725 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 200,000 190,000 Digicel, Ltd. 144A sr. unsec. notes 7.00%, 2/15/20 (Jamaica) 500,000 493,571 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 1,145,000 1,208,685 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 41,000 23,729 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 1,500,000 1,623,750 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 115,000 137,839 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $1,350,000 1,350,000 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 1,641,000 1,706,640 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 1,955,000 1,725,288 Consumer cyclicals (0.8%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 1,000,000 1,026,250 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 2,500,000 2,588,000 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 1,805,000 1,949,400 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 885,000 730,125 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 700,000 763,000 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 1,491,000 1,541,619 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 530,000 567,429 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 390,000 394,388 Consumer staples (0.1%) Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,500,000 1,582,500 Absolute Return 700 Fund 31 Principal CORPORATE BONDS AND NOTES (8.9%)* cont . amount Value Energy (1.3%) California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 $428,000 $327,420 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 1,299,000 1,368,821 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 1,000,000 1,037,800 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 943,000 979,541 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 1,048,000 1,061,100 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,321,000 1,313,945 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 50,000 58,300 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 648,000 733,860 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85%, 6/5/15 (Brazil) 406,000 361,543 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 731,000 757,499 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 147,000 153,983 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 3,683,000 1,398,740 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 2,995,000 2,905,150 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 2,000,000 2,030,000 Financials (1.6%) Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 1,880,000 2,007,135 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 645,000 685,313 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 1,905,000 1,995,773 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4.875%, 3/15/19 1,430,000 1,447,875 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 54,000 47,520 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 200,000 219,480 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 1,000,000 1,038,750 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 995,000 1,017,388 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 600,000 610,451 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5.125%, 10/29/22 (Russia) 750,000 776,250 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 1,000,000 1,010,000 32 Absolute Return 700 Fund Principal CORPORATE BONDS AND NOTES (8.9%)* cont . amount Value Financials cont . TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 $1,000,000 $940,000 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 1,151,000 1,174,596 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 575,000 631,063 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 250,000 278,851 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 200,000 214,374 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,500,000 1,570,500 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 2,600,000 2,834,000 Health care (0.5%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 1,860,000 1,767,000 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 2,275,000 364,000 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 870,000 921,113 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 610,000 669,475 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 665,000 696,588 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 1,841,000 1,360,039 Technology (0.7%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 1,000,000 840,000 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 2,000,000 2,144,400 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 2,005,000 2,085,200 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 2,465,000 2,579,006 Utilities and power (0.4%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 1,834,000 1,879,850 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 2,358,000 2,416,950 Total corporate bonds and notes (cost $100,444,959) Principal COMMODITY LINKED NOTES (6.2%)* ††† amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $7,200,000 $5,802,478 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.11%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) 5,400,000 5,400,000 Absolute Return 700 Fund 33 Principal COMMODITY LINKED NOTES (6.2%)* ††† cont . amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) $11,000,000 $11,886,043 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2018 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 7,422,000 7,678,065 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.12%, 2018 (Indexed to the Citi Commodities F3 vs F0 – 4x Leveraged CVIC4X30 Index multiplied by 3) 11,480,000 11,480,000 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.14%, 2018 (Indexed to the S&P GSCI Total Return Index SM multiplied by 3) 13,083,000 15,630,980 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 13,452,480 13,817,344 Total commodity Linked Notes (cost $69,037,480) Principal SENIOR LOANS (3.4%)* c amount Value Basic materials (0.2%) Builders FirstSource, Inc. bank term loan FRN 4.069%, 2/29/24 $2,035,213 $2,028,599 Capital goods (0.1%) Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.03%, 11/30/23 1,393,448 1,402,157 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 2,090,000 2,122,222 Asurion, LLC bank term loan FRN Class B2, 4.232%, 7/8/20 626,657 630,770 Consumer cyclicals (1.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 538,351 626,733 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 3.75%, 5/8/21 1,923,268 1,925,672 CBAC Borrower, LLC bank term loan FRN Ser. B, 8.25%, 7/2/20 1,481,250 1,483,102 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.00%, 9/2/23 567,150 570,695 Golden Nugget, Inc. bank term loan FRN 5.50%, 11/21/19 230,342 233,365 Golden Nugget, Inc. bank term loan FRN 4.54%, 11/21/19 537,464 544,519 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.732%, 1/30/19 1,617,000 1,380,514 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 10/21/23 2,094,750 2,086,021 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 1,481,250 1,498,532 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 1,390,627 1,105,896 Scientific Games International, Inc. bank term loan FRN Ser. B3, 4.994%, 10/1/21 1,539,098 1,560,581 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 2,098,642 1,783,846 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 4.289%, 9/2/21 725,888 730,684 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 876,373 877,103 34 Absolute Return 700 Fund Principal SENIOR LOANS (3.4%)* c cont . amount Value Consumer staples (0.4%) Del Monte Foods, Inc. bank term loan FRN 8.31%, 8/18/21 $1,000,000 $665,000 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.482%, 9/7/23 2,492,475 2,496,782 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 1,000,000 1,001,458 Energy (0.2%) Chesapeake Energy Corp. bank term loan FRN 8.553%, 8/23/21 735,000 792,575 FTS International, Inc. bank term loan FRN Ser. B, 5.75%, 4/16/21 1,200,000 1,045,500 Financials (0.4%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4.50%, 12/9/20 1,910,612 1,700,444 Capital Automotive LP bank term loan FRN 7.00%, 3/24/25 1,000,000 1,015,000 Freedom Mortgage Corp. bank term loan FRN Ser. B, 6.862%, 2/23/22 1,000,000 1,013,750 UFC Holdings, LLC bank term loan FRN 4.25%, 8/18/23 1,159,175 1,165,385 Health care (0.1%) Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 992,347 986,303 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B6, 6.667%, 3/31/18 (In default) † 1,461,118 1,215,163 Utilities and power (0.3%) Dynegy Finance IV, Inc. bank term loan FRN Ser. C, 4.25%, 2/7/24 1,000,000 999,131 Vista Operations Co., LLC bank term loan FRN Ser. B, 3.732%, 8/4/23 1,900,665 1,895,320 Vista Operations Co., LLC bank term loan FRN Ser. C, 5.00%, 8/4/23 434,571 433,349 Total senior loans (cost $40,091,846) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.1%)* amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7.125%, 7/6/36 (Argentina) $2,582,000 $2,612,984 Argentina (Republic of) sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 200,000 204,600 Argentina (Republic of) sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 225,000 237,713 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 3,520 1,139,495 Buenos Aires (Province of) 144A sr. unsec. unsub. bonds 7.875%, 6/15/27 (Argentina) $460,000 479,550 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) 2,000,000 2,269,927 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 855,000 987,525 Absolute Return 700 Fund 35 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.1%)* cont . amount Value Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) $488,000 $517,558 Egypt (Government of) 144A sr. unsec. bonds 8.50%, 1/31/47 (Egypt) 405,000 441,450 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 300,000 312,147 Indonesia (Republic of) 144A sr. unsec. notes 5.25%, 1/17/42 (Indonesia) 365,000 393,348 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 400,000 429,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 950,000 1,117,438 Indonesia (Republic of) 144A sr. unsec. unsub. notes 4.35%, 1/8/27 (Indonesia) 200,000 208,699 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 125,000 221,563 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,000,000 1,112,500 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 1,206,000 344,964 Total foreign government and agency bonds and notes (cost $12,152,537) Expiration Strike WARRANTS (0.6%)* † date price Warrants Value China State Construction Engineering Corp., Ltd. 144A (China) 1/22/18 $0.00 1,941,991 $2,635,346 Halcon Resources Corp. 9/9/20 14.04 8,737 8,737 Shanghai Automotive Co. 144A (China) 2/2/18 0.00 827,200 3,270,470 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 185,800 542,794 Total warrants (cost $6,257,395) Principal ASSET-BACKED SECURITIES (0.2%)* amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 $1,777,000 $1,777,000 Total asset-backed securities (cost $1,777,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $5,217,000 $5,791 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 5,217,000 3,391 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 5,217,000 2,504 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 5,217,000 2,035 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 1,739,000 38,049 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 3,478,000 45,388 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 2,608,500 33,389 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 6,956,000 9,112 36 Absolute Return 700 Fund PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont . date/strike amount Value Bank of America N.A. 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 $6,956,000 $6,121 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 2,608,500 887 Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 5,217,000 7,304 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 1,739,000 29,702 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 1,739,000 21,824 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 3,478,000 14,573 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 1,739,000 5,547 Total purchased swap options outstanding (cost $236,351) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.4%)* price amount Value SPDR S&P rust (Put) Apr-18/$205.00 $175,009 $792,661 SPDR S&P rust (Put) Mar-18/205.00 171,735 688,130 SPDR S&P rust (Put) Feb-18/200.00 169,202 487,659 SPDR S&P rust (Put) Jan-18/195.00 172,524 362,296 SPDR S&P rust (Put) Dec-17/195.00 165,956 288,151 SPDR S&P rust (Put) Nov-17/186.00 177,327 156,216 U.S. Oil Fund LP ETF (Call) Jun-17/11.00 10,826,424 1,602,246 Total purchased options outstanding (cost $10,353,681) Principal CONVERTIBLE BONDS AND NOTES (—%)* amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero%, 10/1/20 (acquired 2/2/17, cost $67,081) (Cayman Islands) ∆∆ $96,895 $150,187 Total convertible bonds and notes (cost $68,003) Principal amount/ SHORT-TERM INVESTMENTS (20.6%)* shares Value Putnam Cash Collateral Pool, LLC 1.05% d Shares 62,442,775 $62,442,775 Putnam Short Term Investment Fund 0.87% L Shares 108,234,201 108,234,201 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.68% P Shares 73,000 73,000 U.S. Treasury Bills 0.809%, 7/20/17 # ∆ § $38,182,000 38,116,403 U.S. Treasury Bills 0.780%, 7/13/17 # ∆ § 20,448,000 20,417,205 U.S. Treasury Bills 0.799%, 7/6/17 ∆ § 7,938,000 7,927,228 U.S. Treasury Bills 0.727%, 5/4/17 ∆ 682,000 681,964 Total short-term investments (cost $237,889,098) TOTAL INVESTMENTS Total investments (cost $1,458,152,809) Absolute Return 700 Fund 37 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona TRY Turkish Lira Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in themarket interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,152,101,867. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $171,853, or less than 0.1% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). 38 Absolute Return 700 Fund d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $490,612,804 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $361,827,781) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $1,851,574 $1,878,343 $(26,769) Brazilian Real Buy 7/3/17 6,135,777 6,205,019 (69,242) British Pound Sell 6/21/17 1,243,958 1,054,424 (189,534) Chilean Peso Buy 7/19/17 6,270,954 6,318,099 (47,145) Chilean Peso Sell 7/19/17 6,186,261 6,326,279 140,018 Euro Buy 6/21/17 6,582,484 6,398,125 184,359 Hong Kong Dollar Buy 5/17/17 3,092,316 3,101,955 (9,639) Hong Kong Dollar Sell 5/17/17 3,092,316 3,092,557 241 Indian Rupee Buy 5/17/17 3,313,606 3,143,670 169,936 Japanese Yen Sell 5/17/17 1,571,397 1,527,333 (44,064) Mexican Peso Buy 7/19/17 44,796 80,862 (36,066) Singapore Dollar Sell 5/17/17 3,261,448 3,181,312 (80,136) Swedish Krona Buy 6/21/17 6,382,803 6,264,369 118,434 Barclays Bank PLC Australian Dollar Buy 7/19/17 5,110,450 5,200,278 (89,828) British Pound Buy 6/21/17 3,244,201 3,053,575 190,626 Canadian Dollar Buy 7/19/17 3,096,779 3,153,983 (57,204) Euro Buy 6/21/17 7,952,598 7,840,120 112,478 Japanese Yen Sell 5/17/17 3,558,054 3,464,697 (93,357) New Zealand Dollar Sell 7/19/17 2,284,892 2,327,338 42,446 Swedish Krona Buy 6/21/17 3,182,471 3,123,160 59,311 Absolute Return 700 Fund 39 FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $361,827,781) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Norwegian Krone Sell 6/21/17 $3,030,064 $3,096,771 $66,707 Swedish Krona Buy 6/21/17 6,362,158 6,243,413 118,745 Credit Suisse International Australian Dollar Buy 7/19/17 2,822,754 2,886,274 (63,520) Canadian Dollar Buy 7/19/17 3,130,444 3,167,951 (37,507) Euro Buy 6/21/17 1,547,451 1,530,148 17,303 Hong Kong Dollar Buy 5/17/17 3,092,316 3,101,784 (9,468) Hong Kong Dollar Sell 5/17/17 3,092,316 3,099,085 6,769 Japanese Yen Sell 5/17/17 748,298 736,803 (11,495) New Zealand Dollar Sell 7/19/17 4,450,132 4,532,672 82,540 Norwegian Krone Sell 6/21/17 3,120,391 3,154,498 34,107 Swedish Krona Buy 6/21/17 2,419,090 2,373,512 45,578 Goldman Sachs International Australian Dollar Sell 7/19/17 1,483,877 1,508,060 24,183 British Pound Buy 6/21/17 1,411,662 1,477,218 (65,556) Euro Buy 6/21/17 5,187,147 5,216,691 (29,544) Indian Rupee Buy 5/17/17 3,307,253 3,081,248 226,005 Japanese Yen Sell 5/17/17 3,641,329 3,623,532 (17,797) New Zealand Dollar Sell 7/19/17 9,098,312 9,279,170 180,858 Norwegian Krone Sell 6/21/17 9,515,593 9,491,659 (23,934) South African Rand Sell 7/19/17 2,672,709 2,649,675 (23,034) South Korean Won Buy 5/17/17 6,603,733 6,522,332 81,401 South Korean Won Sell 5/17/17 6,603,733 6,418,134 (185,599) Swedish Krona Buy 6/21/17 3,175,487 3,043,354 132,133 HSBC Bank USA, National Association Canadian Dollar Buy 7/19/17 3,123,329 3,179,383 (56,054) Euro Buy 6/21/17 4,081,621 4,016,305 65,316 Hong Kong Dollar Buy 5/17/17 3,092,316 3,101,860 (9,544) Hong Kong Dollar Sell 5/17/17 3,092,316 3,100,635 8,319 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/19/17 5,706,154 5,823,264 (117,110) Brazilian Real Buy 7/3/17 2,237 2,277 (40) British Pound Sell 6/21/17 6,296,575 6,020,346 (276,229) Canadian Dollar Buy 7/19/17 3,806,010 3,891,238 (85,228) Czech Koruna Buy 7/19/17 3,286,770 3,245,200 41,570 Czech Koruna Sell 7/19/17 3,286,770 3,199,101 (87,669) Euro Sell 6/21/17 3,513,898 3,383,317 (130,581) Euro Buy 7/19/17 3,261,558 3,189,853 71,705 Euro Sell 7/19/17 3,261,558 3,218,779 (42,779) Hong Kong Dollar Buy 5/17/17 7,710,850 7,720,727 (9,877) Hong Kong Dollar Sell 5/17/17 7,710,850 7,734,016 23,166 Indonesian Rupiah Buy 5/17/17 6,317,096 6,245,637 71,459 Indonesian Rupiah Sell 5/17/17 6,317,096 6,262,737 (54,359) Japanese Yen Buy 5/17/17 2,799,734 2,853,395 (53,661) 40 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $361,827,781) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont . New Zealand Dollar Sell 7/19/17 $7,640,770 $7,781,431 $140,661 Norwegian Krone Sell 6/21/17 3,170,093 3,166,032 (4,061) South Korean Won Buy 5/17/17 9,755,465 9,790,848 (35,383) South Korean Won Sell 5/17/17 9,755,465 9,582,840 (172,625) Swedish Krona Sell 6/21/17 2,417,957 2,408,433 (9,524) Swiss Franc Sell 6/21/17 1,428,539 1,407,705 (20,834) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/19/17 2,662,124 2,701,697 (39,573) British Pound Buy 6/21/17 3,871,434 3,651,318 220,116 Czech Koruna Buy 7/19/17 3,286,770 3,243,864 42,906 Czech Koruna Sell 7/19/17 3,286,770 3,202,244 (84,526) Euro Sell 6/21/17 555,493 459,119 (96,374) Euro Buy 7/19/17 3,262,761 3,190,946 71,815 Euro Sell 7/19/17 3,262,761 3,213,230 (49,531) Japanese Yen Sell 5/17/17 5,048,960 5,006,074 (42,886) New Zealand Dollar Sell 7/19/17 94,844 103,289 8,445 Norwegian Krone Sell 6/21/17 3,145,655 3,169,693 24,038 Swedish Krona Buy 6/21/17 1,626,550 1,551,312 75,238 Turkish Lira Buy 6/21/17 6,043,007 5,909,525 133,482 State Street Bank and Trust Co. Australian Dollar Buy 7/19/17 1,686,159 1,719,320 (33,161) Brazilian Real Sell 7/3/17 1,046,082 1,064,988 18,906 British Pound Sell 6/21/17 3,164,695 2,928,043 (236,652) Euro Buy 6/21/17 870,749 982,237 (111,488) Japanese Yen Sell 5/17/17 161,669 96,657 (65,012) New Zealand Dollar Sell 7/19/17 4,546,346 4,615,391 69,045 Singapore Dollar Sell 5/17/17 3,261,376 3,188,244 (73,132) Swedish Krona Buy 6/21/17 3,174,242 3,127,116 47,126 UBS AG Australian Dollar Sell 7/19/17 1,619,380 1,571,488 (47,892) British Pound Sell 6/21/17 3,205,680 3,162,153 (43,527) Canadian Dollar Buy 7/19/17 3,166,529 3,188,485 (21,956) Euro Buy 6/21/17 5,519,546 5,411,688 107,858 Japanese Yen Buy 5/17/17 3,127,118 3,175,776 (48,658) New Zealand Dollar Sell 7/19/17 5,993,471 6,087,149 93,678 Norwegian Krone Sell 6/21/17 3,172,633 3,167,101 (5,532) Swedish Krona Sell 6/21/17 141,781 197,414 55,633 Turkish Lira Buy 6/21/17 3,224,708 3,108,435 116,273 WestPac Banking Corp. Australian Dollar Sell 7/19/17 2,438,380 2,436,912 (1,468) Euro Buy 6/21/17 816,040 846,266 (30,226) New Zealand Dollar Sell 7/19/17 2,999,991 3,055,766 55,775 Total Absolute Return 700 Fund 41 FUTURES CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 5 $1,697,606 Jun-17 $(59,176) Euro-CAC 40 Index (Short) 140 $7,952,977 May-17 (414,424) FTSE 100 Index (Short) 25 2,320,026 Jun-17 39,933 S&P 500 Index E-Mini (Long) 58 6,903,450 Jun-17 29,349 S&P 500 Index E-Mini (Short) 1,848 219,958,200 Jun-17 (2,634,558) S&P Mid Cap 400 Index E-Mini (Long) 548 94,804,000 Jun-17 980,158 SPI 200 Index (Short) 12 1,328,296 Jun-17 (33,287) Tokyo Price Index (Long) 195 26,763,848 Jun-17 (185,335) U.S. Treasury Note 10 yr (Long) 334 41,990,063 Jun-17 611,460 Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $1,984,229) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $1,739,000 $678 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 1,739,000 3,617 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 5,217,000 10,956 Barclays Bank PLC (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 1,739,000 16,190 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 1,739,000 23,007 Citibank, N.A. 2.7055/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.7055 2,608,500 417 2.51275/3 month USD-LIBOR-BBA/May-27 May-17/2.51275 2,608,500 1,591 (2.068)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.068 2,608,500 4,747 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 6,956,000 10,573 (2.196)/3 month USD-LIBOR-BBA/May-27 May-17/2.196 3,478,000 11,895 (2.218)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.218 2,608,500 14,269 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 3,478,000 19,825 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.674 5,217,000 2,609 (1.779)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.779 5,217,000 4,539 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.799 3,478,000 3,826 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 1,739,000 17,633 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 1,739,000 50,987 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 468,829 Total WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $43,971) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-17/$241.00 $157,039 $53,694 Total 42 Absolute Return 700 Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 $521,700 $(18,390) $960 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 521,700 (55,978) 695 (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 521,700 (55,978) (4,510) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 521,700 (18,390) (5,821) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 521,700 47,136 11,274 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 521,700 47,136 (934) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 521,700 (7,278) 1,231 (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 521,700 (7,278) (2,953) Credit Suisse International 2.165/3 month USD-LIBOR-BBA/ May-27 (Purchased) May-17/2.165 14,109,800 (47,218) (2,330) (2.2725)/3 month USD-LIBOR-BBA/ May-27 (Written) May-17/2.2725 7,054,900 47,218 (2,325) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 104,300 (13,168) 824 (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 104,300 (13,168) (703) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 521,700 (72,842) 6,401 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 521,700 (72,842) (12,150) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 521,700 49,535 14,759 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 521,700 49,535 (6,380) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/17 (proceeds receivable $150,755,313) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.00%, 5/1/47 $5,000,000 5/11/17 $5,266,407 Federal National Mortgage Association, 3.50%, 5/1/47 101,000,000 5/11/17 103,864,299 Federal National Mortgage Association, 3.00%, 5/1/47 42,000,000 5/11/17 41,963,905 Total Absolute Return 700 Fund 43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $194,428,600 E $(59,815) 6/21/19 1.75% 3 month USD- $(490,669) LIBOR-BBA 75,261,700 E 52,198 6/21/22 2.20% 3 month USD- (782,830) LIBOR-BBA 279,822,900 E (453,334) 6/21/27 3 month USD- 2.50% 5,218,676 LIBOR-BBA 9,294,800 E 66,148 6/21/47 3 month USD- 2.70% 418,086 LIBOR-BBA 23,548,000 E (554,474) 6/21/27 3 month USD- 2.65% 244,440 LIBOR-BBA 11,331,000 E 41,945 6/21/22 2.30% 3 month USD- (137,991) LIBOR-BBA 2,608,500 (2,643) 4/19/27 3 month USD- 2.297% 8,990 LIBOR-BBA 2,608,500 6,226 4/19/27 2.435% 3 month USD- (38,316) LIBOR-BBA 1,634,000 (22) 4/3/27 3 month USD- 2.41% 25,248 LIBOR-BBA 3,181,000 (45) 4/5/27 3 month USD- 2.3365% 27,521 LIBOR-BBA 2,208,000 (29) 4/11/27 3 month USD- 2.30% 11,131 LIBOR-BBA 2,208,000 (29) 4/11/27 3 month USD- 2.2955% 10,221 LIBOR-BBA 2,208,000 (29) 4/11/27 3 month USD- 2.286% 8,303 LIBOR-BBA 16,784,000 (223) 4/12/27 2.332% 3 month USD- (133,686) LIBOR-BBA 2,178,000 (29) 4/18/27 3 month USD- 2.24947% 289 LIBOR-BBA 1,452,000 (19) 4/18/27 2.26748% 3 month USD- (2,622) LIBOR-BBA 1,452,000 (19) 4/18/27 3 month USD- 2.26833% 2,697 LIBOR-BBA 2,952,000 (39) 4/18/27 3 month USD- 2.217% (8,372) LIBOR-BBA 2,588,000 (34) 4/19/27 2.2205% 3 month USD- 6,521 LIBOR-BBA 6,291,000 (83) 4/19/27 2.193% 3 month USD- 31,668 LIBOR-BBA 2,556,000 (34) 4/19/27 3 month USD- 2.1985% (11,649) LIBOR-BBA 1,856,000 (25) 4/21/27 2.162% 3 month USD- 14,741 LIBOR-BBA 824,000 (11) 4/24/27 2.18336% 3 month USD- 5,048 LIBOR-BBA 809,000 (11) 4/24/27 2.20876% 3 month USD- 3,078 LIBOR-BBA 44 Absolute Return 700 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $728,000 $(10) 4/25/27 3 month USD- 2.1825% $(4,563) LIBOR-BBA 3,715,000 (49) 4/26/27 2.2585% 3 month USD- (2,411) LIBOR-BBA 1,831,000 (24) 4/26/27 3 month USD- 2.248% (617) LIBOR-BBA 5,073,000 (67) 4/27/27 2.2775% 3 month USD- (11,827) LIBOR-BBA 5,789,000 (77) 4/28/27 2.3095% 3 month USD- (29,813) LIBOR-BBA 4,991,000 (66) 5/2/27 3 month USD- 2.2855% 13,689 LIBOR-BBA AUD 32,656,000 E 44,589 6/28/22 2.60% 6 month AUD- (103,913) BBR-BBSW AUD 7,870,000 E (124,829) 6/28/27 6 month AUD-BBR- 3.00% (69,799) BBSW CAD 55,779,000 E (233,331) 6/21/22 3 month CAD-BA- 1.70% 405,876 CDOR CAD 16,822,000 E (140,943) 6/21/27 3 month CAD-BA- 2.15% 251,495 CDOR CHF 8,648,000 E 152,841 6/21/27 6 month CHF- 0.10% 106,202 LIBOR-BBA CHF 4,000 E 39 6/21/22 0.40% 6 month CHF- 20 LIBOR-BBA EUR 17,907,000 E (179) 6/21/22 0.40% 6 month EUR- (164,265) EURIBOR- REUTERS EUR 41,197,000 E (1,044,015) 6/21/27 6 month EUR- 1.00% (262,276) EURIBOR-REUTERS GBP 31,164,000 E (297,271) 6/21/22 0.80% 6 month GBP- (264,294) LIBOR-BBA GBP 4,624,000 E (57,006) 6/21/27 6 month GBP- 1.25% (10,927) LIBOR-BBA NOK 711,000 E 770 6/21/22 1.75% 6 month NOK- (58) NIBOR-NIBR NOK 105,043,000 E (57,251) 6/21/27 6 month NOK- 2.10% 122,017 NIBOR-NIBR NZD 44,409,000 E (105,101) 6/21/22 3 month NZD- 3.20% 266,436 BBR-FRA NZD 36,778,000 E (373,228) 6/21/27 3 month NZD- 3.75% 363,719 BBR-FRA SEK 77,478,000 E (116,059) 6/21/22 3 month SEK- 0.55% (25,095) STIBOR-SIDE SEK 133,685,000 E (154,425) 6/21/27 3 month SEK- 1.35% 177,354 STIBOR-SIDE $3,478,000 10,040 4/12/27 3 month USD- 2.43% (48,789) LIBOR-BBA Total E Extended effective date. Absolute Return 700 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,247,872 $— 3/7/18 (3 month USD- A basket (MLFCF11) of $2,905,842 LIBOR-BBA plus common stocks 0.10%) units 54,548 — 8/2/17 3 month USD- Russell 1000 Total (17,802,120) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $322,748 — 1/12/40 4.00% (1 month Synthetic MBX Index 957 USD-LIBOR) 4.00% 30 year Fannie Mae pools 139,977 — 1/12/39 6.00% (1 month Synthetic TRS Index 98 USD-LIBOR) 6.00% 30 year Fannie Mae pools 570,865 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,693 USD-LIBOR) 4.00% 30 year Fannie Mae pools 19,702 — 1/12/38 6.50% (1 month Synthetic TRS Index 28 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,113,712 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,270 USD-LIBOR) 4.00% 30 year Fannie Mae pools 947,508 — 1/12/40 4.50% (1 month Synthetic MBX Index 1,864 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,144,747 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,219 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,571 — 1/12/40 4.50% (1 month Synthetic MBX Index 9 USD-LIBOR) 4.50% 30 year Fannie Mae pools 642,977 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,154) USD-LIBOR 6.00% 30 year Fannie Mae pools 465,737 — 1/12/38 6.50% (1 month Synthetic TRS Index 660 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,094,397 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,385) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,441,532 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,875 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,898,167 — 1/12/41 5.00% (1 month Synthetic MBX Index 32,758 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,523,363 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (39,577) USD-LIBOR 6.50% 30 year Fannie Mae pools 46 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. 740,449 $— 1/12/41 5.00% (1 month Synthetic MBX Index $2,451 USD-LIBOR) 5.00% 30 year Fannie Mae pools 351,088 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,162 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 1,221 — 12/1/17 (3 month USD- A basket (CGPUTQL2) (875,327) LIBOR-BBA plus of common stocks 0.37%) baskets 895,451 — 11/10/17 3 month USD- A basket (CGPUTS54) (829,030) LIBOR-BBA minus of common stocks 0.75% units 40,605 — 10/17/17 3 month USD- MSCI Emerging (278,276) LIBOR-BBA plus Markets TR Net USD 0.28% units 26,539 — 11/27/17 3 month USD- Russell 1000 Total (1,813,089) LIBOR-BBA plus Return Index 0.09% units 106,667 — 3/19/18 3 month USD- MSCI Emerging (621,109) LIBOR-BBA plus Markets TR Net USD 0.20% Credit Suisse International $442,455 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,464 USD-LIBOR) 5.00% 30 year Fannie Mae pools 681,942 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,200) USD-LIBOR) 4.00% 30 year Fannie Mae pools 395,659 — 1/12/43 3.50% (1 month Synthetic TRS Index 501 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,188,794 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,771 USD-LIBOR) 3.50% 30 year Fannie Mae pools 99,820 — 1/12/43 3.50% (1 month Synthetic TRS Index 126 USD-LIBOR) 3.50% 30 year Fannie Mae pools 85,243 — 1/12/41 4.00% (1 month Synthetic TRS Index (150) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,304,258 — 1/12/45 4.00% (1 month Synthetic TRS Index (6,897) USD-LIBOR) 4.00% 30 year Fannie Mae pools 478,728 — 1/12/45 4.00% (1 month Synthetic TRS Index (767) USD-LIBOR) 4.00% 30 year Fannie Mae pools Absolute Return 700 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $3,104,823 $— 1/12/45 3.50% (1 month Synthetic TRS Index $(2,846) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,881,108 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 3,311 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG baskets 510,575 — 3/7/18 3 month USD- DB Custom PT Short (6,472,906) LIBOR-BBA minus 15 PR Index 0.45% units 510,314 — 3/7/18 (3 month USD- DB Custom PT Long 3,326,262 LIBOR-BBA plus 15 PR Index 0.31%) Goldman Sachs International $500,971 — 1/12/38 6.50% (1 month Synthetic TRS Index 710 USD-LIBOR) 6.50% 30 year Fannie Mae pools 386,462 — 1/12/38 6.50% (1 month Synthetic TRS Index 548 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,216,587 — 1/12/39 6.00% (1 month Synthetic TRS Index 848 USD-LIBOR) 6.00% 30 year Fannie Mae pools 697,053 — 1/12/38 6.50% (1 month Synthetic TRS Index 988 USD-LIBOR) 6.50% 30 year Fannie Mae pools 512,502 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,927) USD-LIBOR 6.50% 30 year Fannie Mae pools 192,550 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (724) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,339 — 1/12/39 6.00% (1 month Synthetic TRS Index 4 USD-LIBOR) 6.00% 30 year Fannie Mae pools 471,131 — 1/12/39 6.00% (1 month Synthetic TRS Index 328 USD-LIBOR) 6.00% 30 year Fannie Mae pools 702,074 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,640) USD-LIBOR 6.50% 30 year Fannie Mae pools 36,425 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (137) USD-LIBOR 6.50% 30 year Fannie Mae pools 97,105 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (365) USD-LIBOR 6.50% 30 year Fannie Mae pools 48 Absolute Return 700 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $12,808 $— 1/12/38 6.50% (1 month Synthetic TRS Index $18 USD-LIBOR) 6.50% 30 year Fannie Mae pools 549,012 — 1/12/38 6.50% (1 month Synthetic TRS Index 778 USD-LIBOR) 6.50% 30 year Fannie Mae pools 883,903 — 1/12/39 6.00% (1 month Synthetic TRS Index 616 USD-LIBOR) 6.00% 30 year Fannie Mae pools 112,069 — 1/12/41 4.00% (1 month Synthetic TRS Index (197) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,073,837 — 1/12/45 4.00% (1 month Synthetic TRS Index (4,926) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,589,875 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (2,013) USD-LIBOR 3.50% 30 year Fannie Mae pools 2,158,939 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 6,579 USD-LIBOR 3.00% 30 year Fannie Mae pools baskets 1,943,021 — 12/15/20 1 month USD- A basket (GSGLPWDS) (3,418,212) LIBOR-BBA minus of common stocks 0.15% baskets 2,340,180 — 12/15/20 (1 month USD- A basket (GSGLPWDL) 4,457,926 LIBOR-BBA plus of common stocks 0.50%) baskets 1,690,687 — 12/15/20 (1 month USD- A basket (GSCBPUR1) 3,278,300 LIBOR-BBA plus of common stocks 0.44%) shares 51,153 — 12/15/20 1 month USD- iShares MSCI (25,876) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 61,120 — 12/15/20 1 month USD- iShares MSCI (30,918) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 84,627 — 12/15/20 1 month USD- iShares MSCI (42,809) LIBOR-BBA minus Emerging Markets 0.65% ETF shares 37,613 — 12/15/20 1 month USD- iShares MSCI (19,027) LIBOR-BBA minus Emerging Markets 0.65% ETF units 141,356 — 12/15/20 (0.45%) Goldman Sachs 160,939 Volatility Carry US Scaled 3x Excess Return Strategy Absolute Return 700 Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . units 366,683 $— 12/15/20 (0.45%) Goldman Sachs $521,634 Volatility Carry US Series 30 Excess Return Strategy units 18,233 — 12/12/17 3 month USD- MSCI Emerging (284,997) LIBOR-BBA plus Markets TR Net USD 0.10% units 281,056 — 12/15/20 (0.30%) Goldman Sachs 312,133 Volatility Carry US Excess Return Strategy units 85,107 — 12/15/20 (0.30%) Goldman Sachs 85,986 Volatility Carry US Excess Return Strategy JPMorgan Chase Bank N.A. $766,934 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,350) USD-LIBOR) 4.00% 30 year Fannie Mae pools 234,919 — 1/12/41 4.00% (1 month Synthetic TRS Index (413) USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 1,712,412 — 4/20/18 1 month USD- A basket (JPCMPTSH) (2,817,258) LIBOR-BBA minus of common stocks 0.50% JPMorgan Securities LLC $1,608,578 — 1/12/44 4.00% (1 month Synthetic TRS Index (4,337) USD-LIBOR) 4.00% 30 year Fannie Mae pools 931,447 — 1/12/45 (3.50%) 1 month Synthetic TRS Index 854 USD-LIBOR 3.50% 30 year Fannie Mae pools 1,608,578 — 1/12/44 (4.00%) 1 month Synthetic TRS Index 4,337 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,964,206 — 1/12/45 (4.00%) 1 month Synthetic TRS Index 3,148 USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG units 334,533 — 8/21/17 1 month USD- MSCI Emerging (3,750,577) LIBOR-BBA plus Markets TR Net USD 0.35% units 865 — 2/9/18 1 month USD- MSCI Emerging (7,797) LIBOR-BBA plus Markets TR Net USD 0.15% Total $— 50 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– BBB–/P $2,153 $383,000 1/17/47 300 bp $(28,640) Index Credit Suisse International CMBX NA BB Index — (30,173) 215,000 1/17/47 (500 bp) 4,907 CMBX NA BB Index — (150,100) 8,504,000 5/11/63 (500 bp) 1,448,369 CMBX NA BBB– BBB–/P 21,084 268,000 5/11/63 300 bp (8,717) Index CMBX NA BBB– BBB–/P 39,761 301,000 5/11/63 300 bp 6,290 Index CMBX NA BBB– BBB–/P 25,871 311,000 5/11/63 300 bp (8,712) Index CMBX NA BBB– BBB–/P 102,354 705,000 5/11/63 300 bp 23,958 Index CMBX NA BBB– BBB–/P 156,321 1,282,000 5/11/63 300 bp 13,763 Index CMBX NA BBB– BBB–/P 152,892 1,367,000 5/11/63 300 bp 497 Index CMBX NA BBB– BBB–/P 170,697 1,397,000 5/11/63 300 bp 15,351 Index CMBX NA BBB– BBB–/P 327,169 2,600,000 5/11/63 300 bp 38,049 Index CMBX NA BBB– BBB–/P 276,066 3,254,000 5/11/63 300 bp (85,779) Index CMBX NA BBB– BBB–/P 3,299,557 44,640,000 1/17/47 300 bp (289,341) Index Goldman Sachs International CMBX NA BB Index — (457,277) 4,470,000 5/11/63 (500 bp) 382,934 CMBX NA BB Index — (89,586) 592,000 1/17/47 (500 bp) 7,009 CMBX NA BBB– BBB–/P 9,011 104,000 5/11/63 300 bp (2,554) Index CMBX NA BBB– BBB–/P 9,029 107,000 5/11/63 300 bp (2,869) Index CMBX NA BBB– BBB–/P 10,287 130,000 5/11/63 300 bp (4,169) Index CMBX NA BBB– BBB–/P 17,388 158,000 5/11/63 300 bp (182) Index CMBX NA BBB– BBB–/P 13,418 159,000 5/11/63 300 bp (4,263) Index CMBX NA BBB– BBB–/P 17,645 259,000 5/11/63 300 bp (11,156) Index CMBX NA BBB– BBB–/P 38,735 279,000 5/11/63 300 bp 7,710 Index CMBX NA BBB– BBB–/P 26,423 306,000 5/11/63 300 bp (7,604) Index CMBX NA BBB– BBB–/P 59,008 712,000 5/11/63 300 bp (20,167) Index Absolute Return 700 Fund 51 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– BBB–/P $81,117 $728,000 5/11/63 300 bp $42 Index CMBX NA BBB– BBB–/P 43,204 871,000 5/11/63 300 bp (53,651) Index CMBX NA BBB– BBB–/P 54,404 1,043,000 5/11/63 300 bp (61,578) Index CMBX NA BBB– — (63,240) 609,000 1/17/47 (300 bp) (14,276) Index CMBX NA BBB– — (39,350) 584,000 1/17/47 (300 bp) 7,603 Index CMBX NA BBB– — (20,778) 306,000 1/17/47 (300 bp) 3,824 Index CMBX NA BBB– — (14,973) 217,000 1/17/47 (300 bp) 2,474 Index CMBX NA BBB– BBB–/P 436,763 5,909,000 1/17/47 300 bp (38,321) Index CMBX NA BBB– BBB–/P 972,743 13,956,000 1/17/47 300 bp (149,319) Index JPMorgan Securities LLC CMBX NA BB Index — (9,424) 65,000 5/11/63 (500 bp) 2,794 CMBX NA BBB– BBB–/P 8,976 130,000 5/11/63 300 bp (5,480) Index CMBX NA BBB– BBB–/P 11,599 136,000 5/11/63 300 bp (3,524) Index CMBX NA BBB– BBB–/P 20,660 177,000 5/11/63 300 bp 978 Index CMBX NA BBB– BBB–/P 20,508 177,000 5/11/63 300 bp 825 Index CMBX NA BBB– BBB–/P 26,870 217,000 5/11/63 300 bp 2,739 Index CMBX NA BBB– BBB–/P 42,513 295,000 5/11/63 300 bp 9,709 Index CMBX NA BBB– BBB–/P 14,004 317,000 5/11/63 300 bp (21,246) Index CMBX NA BBB– BBB–/P 51,248 352,000 5/11/63 300 bp 12,106 Index CMBX NA BBB– BBB–/P 31,842 389,000 5/11/63 300 bp (11,415) Index CMBX NA BBB– BBB–/P 40,339 411,000 5/11/63 300 bp (5,364) Index CMBX NA BBB– BBB–/P 35,777 580,000 5/11/63 300 bp (28,719) Index CMBX NA BBB– BBB–/P 88,914 609,000 5/11/63 300 bp 21,194 Index CMBX NA BBB– BBB–/P 80,485 650,000 5/11/63 300 bp 8,205 Index 52 Absolute Return 700 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– BBB–/P $101,546 $686,000 5/11/63 300 bp $25,262 Index CMBX NA BBB– BBB–/P 101,546 686,000 5/11/63 300 bp 25,262 Index CMBX NA BBB– BBB–/P 60,613 712,000 5/11/63 300 bp (18,562) Index CMBX NA BBB– BBB–/P 74,322 1,161,000 5/11/63 300 bp (54,781) Index CMBX NA BBB– BBB–/P 61,861 1,161,000 5/11/63 300 bp (67,242) Index CMBX NA BBB– BBB–/P 59,129 1,161,000 5/11/63 300 bp (69,974) Index CMBX NA BBB– BBB–/P 142,130 1,250,000 5/11/63 300 bp 3,130 Index CMBX NA BBB– BBB–/P 144,245 1,271,000 5/11/63 300 bp 2,910 Index CMBX NA BBB– BBB–/P 162,059 1,326,000 5/11/63 300 bp 14,608 Index CMBX NA BBB– BBB–/P 162,059 1,326,000 5/11/63 300 bp 14,608 Index CMBX NA BBB– — (31,202) 580,000 1/17/47 (300 bp) 15,430 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 28 B+/P $(10,978,798) $155,322,000 6/20/22 500 bp $1,576,598 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Absolute Return 700 Fund 53 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $26,238,997 $—­ $—­ Capital goods 29,467,077 —­ —­ Communication services 45,150,011 —­ —­ Consumer cyclicals 45,011,099 —­ —­ Consumer staples 37,007,306 —­ —­ Energy 22,595,670 —­ —­ Financials 108,609,928 —­ —­ Health care 37,324,857 —­ —­ Technology 86,231,238 —­ —­ Transportation 9,131,153 21,666 —­ Utilities and power 17,422,957 14,142 —­ Total common stocks —­ Asset-backed securities —­ 1,777,000 —­ Commodity linked notes —­ 71,694,910 —­ Convertible bonds and notes —­ 150,187 —­ Corporate bonds and notes —­ 102,445,049 —­ Foreign government and agency bonds and notes — 13,030,461 — Investment companies 115,907,377 —­ —­ Mortgage-backed securities —­ 143,140,208 —­ Purchased options outstanding —­ 4,377,359 —­ Purchased swap options outstanding —­ 225,617 —­ Senior loans —­ 39,016,171 —­ U.S. government and agency mortgage obligations —­ 337,443,522 —­ U.S. treasury obligations —­ 139,098 —­ Warrants 8,737 6,448,610 —­ Short-term investments 108,307,201 129,585,575 —­ Totals by level $—­ 54 Absolute Return 700 Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $189,118 $—­ Futures contracts (1,665,880) —­ —­ Written options outstanding —­ (53,694) —­ Written swap options outstanding —­ (666,188) —­ Forward premium swap option contracts —­ (1,962) —­ TBA sale commitments —­ (151,094,611) —­ Interest rate swap contracts —­ 8,538,766 —­ Total return swap contracts —­ (24,030,338) —­ Credit default contracts —­ 6,600,089 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 55 Statement of assets and liabilities 4/30/17 (Unaudited) ASSETS Investment in securities, at value, including $61,032,837 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,287,475,833) $1,367,246,207 Affiliated issuers (identified cost $170,676,976) (Notes 1 and 5) 170,676,976 Cash 599,051 Foreign currency (cost $588,359) (Note 1) 588,360 Dividends, interest and other receivables 5,661,487 Receivable for shares of the fund sold 2,311,925 Receivable for investments sold 51,830,511 Receivable for sales of delayed delivery securities (Note 1) 143,549,042 Receivable for variation margin (Note 1) 1,966,719 Unrealized appreciation on forward premium swap option contracts (Note 1) 36,144 Unrealized appreciation on forward currency contracts (Note 1) 3,596,708 Unrealized appreciation on OTC swap contracts (Note 1) 17,255,535 Premium paid on OTC swap contracts (Note 1) 906,103 Prepaid assets 76,634 Total assets LIABILITIES Payable for investments purchased 21,322,156 Payable for purchases of delayed delivery securities (Note 1) 320,999,595 Payable for shares of the fund repurchased 2,104,933 Payable for compensation of Manager (Note 2) 658,722 Payable for custodian fees (Note 2) 130,252 Payable for investor servicing fees (Note 2) 266,334 Payable for Trustee compensation and expenses (Note 2) 135,257 Payable for administrative services (Note 2) 4,555 Payable for distribution fees (Note 2) 214,182 Payable for variation margin (Note 1) 2,111,135 Unrealized depreciation on OTC swap contracts (Note 1) 40,240,938 Premium received on OTC swap contracts (Note 1) 7,906,345 Unrealized depreciation on forward currency contracts (Note 1) 3,407,590 Unrealized depreciation on forward premium swap option contracts (Note 1) 38,106 Written options outstanding, at value (premiums $2,028,200) (Notes 1 and 3) 719,882 TBA sale commitments, at value (proceeds receivable $150,755,313) (Note 1) 151,094,611 Collateral on securities loaned, at value (Note 1) 62,442,775 Collateral on certain derivative contracts, at value (Note 1) 212,098 Other accrued expenses 190,069 Total liabilities Net assets (Continued on next page) 56 Absolute Return 700 Fund Statement of assets and liabilities cont . REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,125,201,184 Distributions in excess of net investment income (Note 1) (6,315,292) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (29,785,323) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 63,001,298 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($258,300,717 divided by 21,804,717 shares) $11.85 Offering price per class A share (100/94.25 of $11.85) * $12.57 Net asset value and offering price per class B share ($25,888,535 divided by 2,247,245 shares) ** $11.52 Net asset value and offering price per class C share ($163,577,839 divided by 14,228,014 shares) ** $11.50 Net asset value and redemption price per class M share ($5,134,516 divided by 442,416 shares) $11.61 Offering price per class M share (100/96.50 of $11.61) * $12.03 Net asset value, offering price and redemption price per class P share ($86,313,322 divided by 7,253,585 shares) $11.90 Net asset value, offering price and redemption price per class R share ($2,256,068 divided by 192,939 shares) $11.69 Net asset value, offering price and redemption price per class R6 share ($9,021,923 divided by 755,849 shares) $11.94 Net asset value, offering price and redemption price per class Y share ($601,608,947 divided by 50,606,785 shares) $11.89 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 57 Statement of operations Six months ended 4/30/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $358,480 from investments in affiliated issuers) (Note 5) $11,375,395 Dividends (net of foreign tax of $250,527) 6,417,977 Securities lending (net of expenses) (Note 1) 125,899 Total investment income EXPENSES Compensation of Manager (Note 2) 3,929,544 Investor servicing fees (Note 2) 820,354 Custodian fees (Note 2) 85,121 Trustee compensation and expenses (Note 2) 34,164 Distribution fees (Note 2) 1,379,492 Administrative services (Note 2) 20,915 Other 298,204 Total expenses Expense reduction (Note 2) (3,913) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,721,396 Net realized gain on swap contracts (Note 1) 18,199,316 Net realized loss on futures contracts (Note 1) (1,458,387) Net realized gain on foreign currency transactions (Note 1) 1,861,406 Net realized loss on written options (Notes 1 and 3) (1,093,594) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,399,388) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 17,623,289 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 58 Absolute Return 700 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/17* Year ended 10/31/16 Operations Net investment income $11,355,390 $29,511,942 Net realized gain (loss) on investments and foreign currency transactions 28,230,137 (109,052,344) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 16,223,901 49,434,707 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (27,122,833) Class B — (1,771,864) Class C — (12,838,661) Class M — (440,269) Class R — (113,951) Class R5 — (758) Class R6 — (535,552) Class Y — (50,507,218) From net realized long-term gain on investments Class A — (4,184,485) Class B — (308,195) Class C — (2,189,965) Class M — (72,511) Class R — (18,332) Class R5 — (113) Class R6 — (79,090) Class Y — (7,530,467) From return of capital Class A — (750,198) Class B — (49,008) Class C — (355,108) Class M — (12,177) Class R — (3,152) Class R5 — (21) Class R6 — (14,813) Class Y — (1,396,992) Decrease from capital share transactions (Note 4) (125,976,312) (76,126,905) Total decrease in net assets NET ASSETS Beginning of period 1,222,268,751 1,438,797,084 End of period (including distributions in excess of net investment income of $6,315,292 and $17,670,682, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments of capital­ distributions of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ April 30, 2017 ** $11.28­ .11­ .46­ .57­ —­ —­ —­ —­ $11.85­ * $258,301­ .58 * .96 * 273­ *f October 31, 2016­ 12.45­ .25­ (.50) (.78) (.12) (.02) 11.28­ 316,497­ 1.19­ d 2.21­ d 578­ f October 31, 2015­ 12.71­ .20­ .30­ .50­ (.19) (.57) —­ 12.45­ 4.04­ 424,484­ 1.26­ 1.60­ 563­ f October 31, 2014­ 12.17­ .20­ .48­ .68­ (.14) —­ —­ 12.71­ 5.65­ 328,250­ 1.24­ 1.63­ 313­ f October 31, 2013­ 11.78­ .24­ .16­ .40­ (.01) —­ —­ 12.17­ 3.42­ 346,385­ 1.25­ 2.04­ 199­ g October 31, 2012­ 11.35­ .21­ .66­ .87­ (.44) —­ —­ 11.78­ 7.97­ 331,370­ 1.33­ e 1.82­ e 164­ g Class B­ April 30, 2017 ** $11.01­ .07­ .44­ .51­ —­ —­ —­ —­ $11.52­ * $25,889­ .95 * .61 * 273­ *f October 31, 2016­ 12.16­ .16­ (.47) (.70) (.12) (.02) 11.01­ 28,632­ 1.94­ d 1.45­ d 578­ f October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) —­ 12.16­ 3.18­ 30,905­ 2.01­ .85­ 563­ f October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.92­ 28,072­ 1.99­ .88­ 313­ f October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 28,175­ 2.00­ 1.29­ 199­ g October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.13­ 26,015­ 2.08­ e 1.06­ e 164­ g Class C­ April 30, 2017 ** $10.99­ .07­ .44­ .51­ —­ —­ —­ —­ $11.50­ * $163,578­ .95 * .60 * 273­ *f October 31, 2016­ 12.16­ .16­ (.48) (.71) (.12) (.02) 10.99­ 186,452­ 1.94­ d 1.46­ d 578­ f October 31, 2015­ 12.44­ .10­ .29­ .39­ (.10) (.57) —­ 12.16­ 3.24­ 210,619­ 2.01­ .85­ 563­ f October 31, 2014­ 11.91­ .11­ .47­ .58­ (.05) —­ —­ 12.44­ 4.91­ 160,682­ 1.99­ .88­ 313­ f October 31, 2013­ 11.60­ .15­ .16­ .31­ —­ —­ —­ —­ 11.91­ 2.67­ 148,531­ 2.00­ 1.29­ 199­ g October 31, 2012­ 11.19­ .12­ .65­ .77­ (.36) —­ —­ 11.60­ 7.16­ 138,619­ 2.08­ e 1.06­ e 164­ g Class M­ April 30, 2017 ** $11.08­ .08­ .45­ .53­ —­ —­ —­ —­ $11.61­ * $5,135­ .83 * .72 * 273­ *f October 31, 2016­ 12.25­ .19­ (.49) (.73) (.12) (.02) 11.08­ 6,815­ 1.69­ d 1.70­ d 578­ f October 31, 2015­ 12.52­ .14­ .29­ .43­ (.13) (.57) —­ 12.25­ 3.55­ 7,146­ 1.76­ 1.10­ 563­ f October 31, 2014­ 11.99­ .14­ .47­ .61­ (.08) —­ —­ 12.52­ 5.12­ 5,286­ 1.74­ 1.12­ 313­ f October 31, 2013­ 11.65­ .18­ .16­ .34­ —­ —­ —­ —­ 11.99­ 2.92­ 4,535­ 1.75­ 1.53­ 199­ g October 31, 2012­ 11.23­ .15­ .65­ .80­ (.38) —­ —­ 11.65­ 7.40­ 4,105­ 1.83­ e 1.31­ e 164­ g Class P­ April 30, 2017 ** $11.31­ .14­ .45­ .59­ —­ —­ —­ —­ $11.90­ * $86,313­ .38 * 1.17 * 273­ *f October 31, 2016­ # 11.25­ .04­ .02­ .06­ —­ —­ —­ —­ 11.31­ * 71,489­ .14 * .39 * 578­ f Class R­ April 30, 2017 ** $11.15­ .10­ .44­ .54­ —­ —­ —­ —­ $11.69­ * $2,256­ .70 * .85 * 273­ *f October 31, 2016­ 12.31­ .22­ (.49) (.75) (.12) (.02) 11.15­ 1,861­ 1.44­ d 1.96­ d 578­ f October 31, 2015­ 12.57­ .17­ .30­ .47­ (.16) (.57) —­ 12.31­ 3.84­ 1,564­ 1.51­ 1.34­ 563­ f October 31, 2014­ 12.04­ .17­ .48­ .65­ (.12) —­ —­ 12.57­ 5.40­ 1,848­ 1.49­ 1.39­ 313­ f October 31, 2013­ 11.68­ .21­ .15­ .36­ —­ h —­ —­ —­ h 12.04­ 3.11­ 2,005­ 1.50­ 1.77­ 199­ g October 31, 2012­ 11.25­ .17­ .67­ .84­ (.41) —­ —­ 11.68­ 7.77­ 1,235­ 1.58­ e 1.52­ e 164­ g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 Absolute Return 700 Fund Absolute Return 700 Fund 61 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments of capital­ distributions of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class R6­ April 30, 2017 ** $11.35­ .13­ .46­ .59­ —­ —­ —­ —­ $11.94­ * $9,022­ .40 * 1.14 * 273­ *f October 31, 2016­ 12.51­ .29­ (.49) (.82) (.12) (.02) 11.35­ 7,817­ .85­ d 2.54­ d 578­ f October 31, 2015­ 12.77­ .24­ .30­ .54­ (.23) (.57) —­ 12.51­ 4.39­ 8,237­ .93­ 1.93­ 563­ f October 31, 2014­ 12.23­ .24­ .48­ .72­ (.18) —­ —­ 12.77­ 5.97­ 6,678­ .91­ 1.96­ 313­ f October 31, 2013­ 11.81­ .25­ .20­ .45­ (.03) —­ —­ 12.23­ 3.79­ 6,500­ .92­ 2.09­ 199­ g October 31, 2012 † 11.56­ .07­ .18­ .25­ —­ —­ —­ —­ 11.81­ * 10­ .31 *e .58 *e 164­ g Class Y­ April 30, 2017 ** $11.31­ .13­ .45­ .58­ —­ —­ —­ —­ $11.89­ * $601,609­ .45 * 1.10 * 273­ *f October 31, 2016­ 12.47­ .28­ (.49) (.81) (.12) (.02) 11.31­ 602,704­ .94­ d 2.47­ d 578­ f October 31, 2015­ 12.74­ .23­ .29­ .52­ (.22) (.57) —­ 12.47­ 4.25­ 755,830­ 1.01­ 1.85­ 563­ f October 31, 2014­ 12.20­ .23­ .49­ .72­ (.18) —­ —­ 12.74­ 5.93­ 565,281­ .99­ 1.88­ 313­ f October 31, 2013­ 11.81­ .27­ .16­ .43­ (.04) —­ —­ 12.20­ 3.67­ 464,035­ 1.00­ 2.27­ 199­ g October 31, 2012­ 11.37­ .23­ .67­ .90­ (.46) —­ —­ 11.81­ 8.31­ 283,356­ 1.08­ e 2.04­ e 164­ g * Not annualized. # For the period August 31, 2016 (commencement of operations) to October 31, 2016. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/16 Class A <0.01% Class B <0.01 Class C <0.01 Class M <0.01 Class R <0.01 Class P — Class R6 <0.01 Class Y <0.01 e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 Class A 0.05% Class B 0.05 Class C 0.05 Class M 0.05 Class R 0.05 Class R6 — Class Y 0.05 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 463% October 31, 2012 487 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 62 Absolute Return 700 Fund Absolute Return 700 Fund 63 Notes to financial statements 4/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2016 through April 30, 2017. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 700 basis points (or 7.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classP, classR, classR6 and classY shares. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classP, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassP, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classP and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these 64 Absolute Return 700 Fund contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value Absolute Return 700 Fund 65 by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. 66 Absolute Return 700 Fund The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, for hedging treasury term structure risk, for yield curve positioning and to equitize cash. and to (any additional reason listed on the derivatives template). The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Absolute Return 700 Fund 67 Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 68 Absolute Return 700 Fund In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $5,530,750 at the close of the reporting period. Absolute Return 700 Fund 69 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $30,581,263 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $31,180,783 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $62,442,775 and the value of securities loaned amounted to $61,032,837. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In 70 Absolute Return 700 Fund some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At October 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $53,351,564 $— $53,351,564 The aggregate identified cost on a tax basis is $1,464,804,563, resulting in gross unrealized appreciation and depreciation of $108,156,420 and $35,037,800, respectively, or net unrealized appreciation of $73,118,620. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.28%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed Absolute Return 700 Fund 71 its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.434% of the fund’s average net assets before a decrease of $1,094,569 (0.095% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2018, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.97% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassP shares paid a monthly fee based on the average net assets of classP shares at an annual rate of 0.01%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $220,667 ClassR 1,564 ClassB 20,816 ClassR6 1,985 ClassC 131,798 ClassY 435,081 ClassM 4,527 Total ClassP 3,916 72 Absolute Return 700 Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,238 under the expense offset arrangements and by $1,675 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $875, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $358,592 ClassB 1.00% 1.00% 135,518 ClassC 1.00% 1.00% 858,170 ClassM 1.00% 0.75% 22,116 ClassR 1.00% 0.50% 5,096 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $24,420 and $333 from the sale of classA and classM shares, respectively, and received $5,804 and $3,417 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,272,260,985 $3,473,298,152 U.S. government securities (Long-term) — — Total Absolute Return 700 Fund 73 The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written option Written swap option Written contract option contract option amounts premiums amounts premiums Written options outstanding at the beginning of the reporting period $9,893,000 $1,761,746 $720,548 $203,631 Options opened 287,555,700 844,294 1,428,771 480,378 Options exercised (15,651,000) (62,809) — — Options expired (104,774,600) (249,880) (1,297,673) (412,648) Options closed (104,079,400) (309,122) (694,607) (227,390) Written options outstanding at the end of the reporting period $72,943,700 $1,984,229 $157,039 $43,971 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassA Shares Amount Shares Amount Shares sold 2,520,128 $29,073,901 8,485,535 $96,195,520 Shares issued in connection with reinvestment of distributions — — 2,643,023 29,258,269 2,520,128 29,073,901 11,128,558 125,453,789 Shares repurchased (8,764,894) (101,467,773) (17,181,781) (192,121,727) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassB Shares Amount Shares Amount Shares sold 50,144 $562,859 323,489 $3,552,976 Shares issued in connection with reinvestment of distributions — — 187,218 2,036,933 50,144 562,859 510,707 5,589,909 Shares repurchased (402,493) (4,532,520) (451,971) (4,967,560) Net increase (decrease) 74 Absolute Return 700 Fund SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassC Shares Amount Shares Amount Shares sold 566,499 $6,366,166 3,905,830 $43,522,340 Shares issued in connection with reinvestment of distributions — — 1,261,930 13,691,939 566,499 6,366,166 5,167,760 57,214,279 Shares repurchased (3,301,534) (36,969,914) (5,531,597) (60,447,293) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassM Shares Amount Shares Amount Shares sold 25,944 $289,886 136,636 $1,516,928 Shares issued in connection with reinvestment of distributions — — 47,208 515,511 25,944 289,886 183,844 2,032,439 Shares repurchased (198,551) (2,245,830) (152,423) (1,678,415) Net increase (decrease) FOR THE PERIOD 8/31/16 (COMMENCEMENT OF OPERATIONS) TO SIX MONTHS ENDED 4/30/17 10/31/16 ClassP Shares Amount Shares Amount Shares sold 2,038,745 $23,659,638 7,352,537 $82,848,988 Shares issued in connection with reinvestment of distributions — 2,038,745 23,659,638 7,352,537 82,848,988 Shares repurchased (1,104,894) (12,818,810) (1,032,803) (11,669,937) Net increase SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR Shares Amount Shares Amount Shares sold 35,220 $401,708 62,957 $718,135 Shares issued in connection with reinvestment of distributions — — 11,740 128,670 35,220 401,708 74,697 846,805 Shares repurchased (9,153) (104,198) (34,948) (386,053) Net increase Absolute Return 700 Fund 75 YEAR ENDED 10/31/16 * ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 80 892 80 892 Shares repurchased (1,016) (11,105) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR6 Shares Amount Shares Amount Shares sold 168,480 $1,974,695 169,473 $1,885,231 Shares issued in connection with reinvestment of distributions — — 56,708 629,455 168,480 1,974,695 226,181 2,514,686 Shares repurchased (101,427) (1,169,109) (195,706) (2,196,423) Net increase SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassY Shares Amount Shares Amount Shares sold 14,627,371 $170,211,261 34,204,621 $386,945,474 Shares issued in connection with reinvestment of distributions — — 4,778,382 52,896,684 14,627,371 170,211,261 38,983,003 439,842,158 Shares repurchased (17,312,870) (199,208,272) (46,283,292) (518,992,337) Net decrease * Effective February 1, 2016, the fund has liquidated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassP 889 0.01% $10,579 ClassR6 1,019 0.13 12,167 76 Absolute Return 700 Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at of the the end of the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Cash Collateral Pool, LLC * $53,420,625 $442,279,608 $433,257,458 $256,875 $62,442,775 Putnam Short Term Investment Fund ** 120,142,869 331,966,303 343,874,971 358,480 108,234,201 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC.Investment income shown is included in securities lending income on the Statement of operations. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Absolute Return 700 Fund 77 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,100,000 Purchased currency options (contract amount) $19,500,000 Purchased swap option contracts (contract amount) $56,500,000 Written equity option contracts (contract amount) (Note 3) $240,000 Written currency options (contract amount) (Note 3) $14,900,000 Written swap option contracts (contract amount) (Note 3) $63,900,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $553,400,000 Centrally cleared interest rate swap contracts (notional) $1,144,500,000 OTC total return swap contracts (notional) $2,603,500,000 OTC credit default contracts (notional) $108,300,000 Centrally cleared credit default contracts (notional) $76,900,000 Warrants (number of warrants) 4,300,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Payables, Net assets — Credit contracts appreciation $15,322,567 * Unrealized depreciation $8,722,478 Foreign exchange Investments, contracts Receivables 3,596,708 Payables 3,407,590 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 26,933,168 * Unrealized depreciation 42,469,802 * Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 11,610,241 * Unrealized depreciation 2,892,580 * Total * Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 78 Absolute Return 700 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(433,670) $(433,670) Foreign exchange contracts — 708,732 — 1,873,223 — 2,581,955 Equity contracts 6,471,356 — 5,990,801 — 32,399,725 44,861,882 Interest rate contracts — (6,888,481) (7,449,188) — (13,766,739) (28,104,408) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $2,516,423 $2,516,423 Foreign exchange contracts — — — (1,405,693) — (1,405,693) Equity contracts (3,726,248) (3,902,768) (1,841,820) — (38,937,327) (48,408,163) Interest rate contracts — 291,411 2,406,533 — 7,274,911 9,972,855 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Absolute Return 700 Fund 79 Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,868,612 $— $— $— $— $— $— $— $— $— $— $— $— $1,868,612 OTC Total return swap contracts* # 2,905,842 52,431 — 3,613 8,173 3,326,262 8,828,335 — — 8,339 — 15,132,995 OTC Credit default contracts* # — 1,633,549 — 1,074,772 — — 58,850 — 2,767,171 Centrally cleared credit default contracts § — — 98,107 — 98,107 Futures contracts § — Forward currency contracts # 612,988 404,861 — 185,452 186,297 — 644,580 73,635 348,561 — — 576,040 135,077 373,442 55,775 3,596,708 Forward premium swap option contracts # 12,929 1,231 — 824 — 21,160 — 36,144 Purchased swap options** # 13,721 38,049 — 94,897 — — 7,304 — 71,646 — 225,617 Purchased options** # — — — 1,280,320 — 1,602,246 — — 1,494,793 — 4,377,359 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 1,509,387 — 1,509,387 OTC Total return swap contracts* # 17,802,120 43,116 — 4,416,831 11,860 6,472,906 3,834,768 — 2,819,021 4,337 — — — 3,758,374 — 39,163,333 OTC Credit default contracts* # — 30,793 — — 4,866,413 — 2,137,256 — — 1,688,016 — 8,722,478 Centrally cleared credit default contracts § — Futures contracts § — 601,748 — 601,748 Forward currency contracts # 502,595 240,389 — — 121,990 — 345,464 65,598 1,099,960 — — 312,890 519,445 167,565 31,694 3,407,590 Forward premium swap option contracts # 11,265 2,953 — — 4,655 — 703 — 18,530 — 38,106 Written swap options # 15,251 39,197 — 63,317 — — 7,148 — 541,275 — 666,188 Written options # — 53,694 — 53,694 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $(14,570,267) $139,098 $— $(2,550,960) $(3,068,835) $(1,281,879) $4,230,476 $— $(2,542,626) $(1,602,254) $— $120,256 $(363,429) $(3,552,497) $— Net amount $(215,484) $1,026 $457,332 $(364,906) $(108,064) $(316,213) $— $8,037 $— $(22,910) $(601,748) $142,894 $(20,939) $— $24,081 80 Absolute Return 700 Fund Absolute Return 700 Fund 81 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management have evaluated the amendments and their impact, if any, on the fund’s financial statements. 82 Absolute Return 700 Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund Absolute Return 700 Fund 83 Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady ® 2060 Fund Global Industrials Fund RetirementReady ® 2055 Fund Global Natural Resources Fund RetirementReady ® 2050 Fund Global Sector Fund RetirementReady ® 2045 Fund Global Technology Fund RetirementReady ® 2040 Fund Global Telecommunications Fund RetirementReady ® 2035 Fund Global Utilities Fund RetirementReady ® 2030 Fund RetirementReady ® 2025 Fund Asset Allocation RetirementReady ® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 84 Absolute Return 700 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, The Putnam Advisory Robert E. Patterson Principal Accounting Officer, Company, LLC George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Marketing Services Assistant Treasurer Putnam Retail Management Officers One Post Office Square Robert L. Reynolds Mark C. Trenchard Boston, MA 02109 President Vice President and BSA Compliance Officer Custodian Jonathan S. Horwitz State Street Bank Executive Vice President, Nancy E. Florek and Trust Company Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Legal Counsel Governance, Assistant Clerk, Ropes & Gray LLP Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 700 Fund
